       Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 1 of 66




	  
                           	  
                           	  
                           	  
                           	  
                           	  
                       EXHIBIT 28
       Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 2 of 66



                                    REPORT OF DR. JOHN C. MADDOX
                                    REGARDING DONALD A. VARNEY

                                                        TABLE OF CONTENTS
                                                                                                                                                 Page
1.    SUMMARY ........................................................................................................................................ 3

2.    QUALIFICATIONS ........................................................................................................................... 7

3.    COMPENSATION ........................................................................................................................... 11

4.    BACKGROUND: ASBESTOS FIBERS, LUNG FUNCTION, AND ASBESTOS
      DISEASE .......................................................................................................................................... 10

5.    MATERIALS REVIEWED .............................................................................................................. 21

6.    IMPORTANCE OF THE ASBESTOS-EXPOSURE HISTORY ..................................................... 21

7.    EVALUATING THE SIGNIFICANCE OF ASBESTOS EXPOSURE
      AT VARIOUS LEVELS ................................................................................................................... 23

8.    METHODOLOGY ............................................................................................................................ 25

9.    ALL FORMS AND FIBER LENGTHS OF ASBESTOS, INCLUDING
      CHRYSOTILE, CAUSE MESOTHELIOMA IN HUMAN BEINGS ............................................. 30

10.   INDIVIDUAL SUSCEPTIBILITY................................................................................................... 35

11.   MESOTHELIOMA IS A DOSE-RESPONSE DISEASE: THE
      GREATER THE DOSE OF ASBESTOS, THE GREATER THE
      RISK FOR DEVELOPING MESOTHELIOMA ............................................................................. 36

12.   EPIDEMIOLOGIC STUDIES HAVE DEMONSTRATED THAT LOW
      LEVELS OF EXPOSURE TO ASBESTOS CAN CAUSE MESOTHELIOMA............................. 41

13.   SECONDARY EXPOSURE TO ASBESTOS FROM CONTAMINATED
      CLOTHING IS A CLEAR EXAMPLE OF HOW LOW LEVELS OF
      EXPOSURE CAN CAUSE MESOTHELIOMA .............................................................................. 44

14.   CHRYSOTILE IS A GENOTOXIC CARCINOGEN AND GENOTOXIC
      CARCINOGENS HAVE NO THRESHOLD ................................................................................... 44

15.   THERE IS A MEDICAL CONSENSUS THAT NO COMPLETELY
      SAFE LEVEL OF ASBESTOS EXPOSURE HAS BEEN IDENTIFIED
      FOR MESOTHELIOMA RISK ........................................................................................................ 47

16.   FIBER TYPES, POTENCY, AND MIXED EXPOSURE................................................................ 53

17.   SMOKING ........................................................................................................................................ 54
       Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 3 of 66




18.   LITERATURE REVIEW OF ASBESTOS GASKETS AND PACKING….……….……………..54

19.   LITERATURE REVIEW OF HOUSEHOLD / DOMESTIC ASBESTOS….……………………..54



20.   THE “ONE FIBER” THEORY OF CAUSATION IS INVALID
      AND IS NOT MY OPINION ........................................................................................................... 55

21.   DONALD VARNEY’S MESOTHELIOMA WAS CAUSED BY HIS
      TOTAL AND CUMULATIVE EXPOSURE TO ASBESTOS ABOVE
      BACKGROUND LEVELS OF EXPOSURE ................................................................................... 57




                                                                   2
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 4 of 66



                      REPORT OF JOHN COULTER MADDOX, M.D.



                                           SUMMARY

        The law firm of Dean, Omar, Branham asked me to review the case of Donald A. Varney.
My diagnostic opinions are set forth in my surgical pathology consult reports (TL18-76) dated
9/6/2018, attached as Exhibit 1. As set forth therein, I reviewed Mr. Varney’s pathology slides
and medical records and determined that he was properly diagnosed with malignant mesothelioma
of the left pleura, sarcomatoid type, by a needle core biopsy performed on 8/14/2017. I adopt and
incorporate my previously expressed diagnostic opinions and the facts upon which I base those
opinions into this report.

       This report is not intended to be a comprehensive industrial hygiene or occupational
medicine report. Rather, it is a description of the exposure history received by this physician upon
which he bases attribution of the mesothelioma to asbestos.

        It is my opinion that this patient’s malignant pleural mesothelioma was the result of his
cumulative exposure to asbestos. All component exposures are cumulative, although not all
component exposures are significant, per se. All of his repetitive, significantly abnormal,
component asbestos exposures with an appropriate latency period, contributed to the development
of his lethal malignant mesothelioma. Based upon the history of asbestos exposure, the current
medical literature, and Mr. Varney’s dying declaration testimony, it is my opinion that Mr.
Varney’s lethal malignant pleural mesothelioma was caused by his cumulative asbestos exposures
to a variety of component exposures. In other words, there were multiple products that he used,
or that others used near him, which contributed to cause his mesothelioma.

       Mr. Varney made this dying declaration about his asbestos exposure under penalty of
perjury on 2/7/2018:
        “I, Donald Varney, declare as follows:
    1. I have personal knowledge of the facts and circumstances set forth below. I make
       these statements regarding the cause and circumstances of my death under a sense of
       impending death from mesothelioma. I have no hope or expectation of recovery from
       this terminal disease.
    2. My father was an auto mechanic at Darigold when I was a child. He worked on the
       brakes, clutches, and gaskets on Darigold’s fleet of vehicles. He came home from
       work dusty. My mother shook out and washed his laundry in our family home. I was
       often with her when she did this work.
    3. I worked as a marine machinist at Puget Sound Naval Shipyard in Bremerton,
       Washington, from 1957 to 1962 and again from 1968 to 1972. From 1965 to 1968, I
       worked as a marine machinist at Hunter’s Point Naval Shipyard in San Francisco,
       California.
    4. During my time at both of these shipyards, I breathed dust from the removal and
       replacement of asbestos-containing gaskets, packing, and insulation associated with
       the following machinery:


                                                 3
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 5 of 66



       •  Turbines manufactured by General Electric and Westinghouse;
       •  Valves manufactured by Crane, Edward, Atwood, and Crosby;
       •  Pumps manufactured by Warren, Chicago, Buffalo, Goulds, Peerless, Pacific, Bell
          & Gossett, Allis Chalmers, Byron Jackson, Deming, and Denison;
      • Compressors manufactured by Carrier and Ingersoll-Rand;
      • Forced draft blowers by Sturtevant;
      • Steam traps manufactured by Armstrong; and
      • Boilers manufactured by Babcock and Foster Wheeler.
          The gaskets and packing we used were Cranite, John Crane, and the original
          manufacturers of the equipment.
   5. I personally worked removing and replacing the gaskets, packing and insulation from
      thousands of valves and pumps. I worked on and around dozens of boilers, turbines,
      compressors, steam traps, and forced draft blowers.
   6. The work removing and replacing the gaskets, packing and insulation was very dusty.
      I breathed the dust from the work.
   7. I never saw a warning about asbestos or cancer on a single product from any of these
      companies. If I had, I would have tried to protect myself. Since I did not know the
      dust caused cancer, I never wore a mask or respirator to protect myself.”

       “I declare under penalty of perjury under the laws of the state of Arizona and
       Washington that the foregoing is true and correct. DATED this 7th day of February,
       2018, at Goodyear, Arizona”

        These products and exposures reported to me are summarized by Mr. Ben Adams, attorney,
in this way:

        “Mr. Varney worked as a marine machinist at Puget Sound Naval Shipyard in Bremerton,
Washington, from 1957 to 1962 and again from 1968 to 1972. From 1965 to 1968, he worked as
a marine machinist at Hunter’s Point Naval Shipyard in San Francisco, California. During his
time at these two shipyards he breathed dust from the removal and replacement of asbestos-
containing gaskets, packing, and insulation associated with turbines manufactured by General
Electric and Westinghouse; valves manufactured by Crane, Edward, Atwood, and Crosby;
pumps manufactured by Warren, Chicago, Buffalo, Goulds, Peerless, Pacific, Bell & Gossett,
Allis Chalmers, Byron Jackson, Deming, and Denison; compressors manufactured by Carrier and
Ingersoll-Rand; forced draft blowers by Sturtevant; steam traps by Armstrong; and boilers
manufactured by Babcock and Foster Wheeler. The brands of gaskets and packing he used were
Cranite, John Crane, and the original manufacturers of the equipment. He personally removed
and replaced gaskets, packing and insulation from thousands of valves and pumps. He worked
around dozens of boilers, turbines, compressors, steam traps, and forced draft blowers. His work
removing and replacing gaskets, packing and insulation was dusty. He never saw a warning
about asbestos or cancer on any product from these companies. If he had, he would have tried to
protect himself.”

        Mesothelioma develops as a result of the interactions between asbestos fibers and
mesothelial cells in the pleura repeatedly over time. It is not caused by a single fiber or even a
single exposure, but rather by the inhalation of millions of microscopic asbestos fibers over time.

                                                4
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 6 of 66



The response begins within weeks or months after the inhalation of asbestos into the lungs with
the translocation of many asbestos fibers from the lung to the pleura. Over a long period of time—
at least ten years and typically more than 40 years—as a result of cytotoxic and genotoxic response
of the pleural cells to the asbestos fibers and the continued insult from cumulative damage to these
cells from repetitive and subsequent asbestos exposure, a malignancy of the mesothelial cells
occurs. As exposures continue, additional asbestos fibers suppress the immune system, cause the
body to release reactive oxygen species, cytokines, and accumulate genetic mesothelial cell
defects, all of which promote the eventual development of the tumor.

       This malignancy is then typically subclinical for approximately five to ten years before
symptoms of pain, effusion, or shortness of breath result in a biopsy and a diagnosis of
mesothelioma. Death is the invariable consequence of this disease – usually occurring within 6 to
24 months of diagnosis, although some patients can live longer depending upon the extent of
disease at diagnosis and the success of surgical or oncological treatments.

        Mesothelioma is a rare disease and occurs in only approximately 3000 people in the United
States every year. Asbestos exposure is so closely linked to mesothelioma that it is referred to as
a “signal tumor” – i.e. the diagnosis itself is believed to be evidence that the patient has been
exposed to asbestos. Fortunately, despite the ubiquitous use of thousands of asbestos products in
the United States during the first 80 years of the twentieth century, only a small percentage of
people who are occupationally, domestically, or environmentally exposed to asbestos ever develop
mesothelioma. Even in the populations with the highest levels of asbestos exposure, no more than
about 10 % of such workers will develop mesothelioma. This is due to the enormous variability in
human immune response and susceptibility to cancer. Nonetheless, the incidence of mesothelioma
is characterized by a linear dose response curve – which means that the number of people who
develop mesothelioma increases in proportion to the extent of exposure of populations to asbestos.
As the exposure increases, more people develop the disease. This dose response curve also applies
to individuals.

        It is widely reported in scientific, medical, and government reports that very low exposures
to asbestos, e.g. days and weeks, have been attributed as the cause of mesothelioma, and scientists
have not been able to determine a threshold of minimal exposure below which numerous
mesotheliomas will not occur. This is true for all genotoxic carcinogens, i.e. carcinogens that cause
damage to the DNA of cells (e.g. radiation, benzene, etc.). In my own experience, I have diagnosed
about four dozen cases of mesothelioma in spouses or family members where the only exposure
was from living with and handling asbestos-contaminated clothing of a shipyard worker. I have
also seen mesotheliomas in local residents who only worked in the shipyard for a few months
during the summer.

       My opinions in this case are informed by the following:

        1.     My personal experience in diagnosing and/or reviewing over 2,000 cases of
mesothelioma, including many cases of shipyard workers, brake or auto mechanics, Navy
machinists, and shipyard machinists who have been exposed to equipment, gaskets, packing and
pipes similar to the asbestos exposure history of Varney. These cases include over 500 hospital
patients and more than 1,500 consult cases of mesothelioma.


                                                 5
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 7 of 66




        2.      My personal reading of the testimony of hundreds of industrially exposed workers
including shipyard workers, construction contractors, railroad workers, brake mechanics,
electricians, and Navy machinists describing the asbestos products they used to assemble, repair,
and maintain equipment.

        3.       My personal research and reading of hundreds of medical and scientific
publications concerning the diagnosis and cause of mesothelioma generally and in specific
occupations, including Navy sailors and machinist mates. See generally my reliance list of
scientific articles that I rely upon attached as Exhibit 2.

       4.     The multi-decade history of Donald A. Varney’s intermittent exposure to specific
asbestos products, including gaskets, packing, and insulation.

       5.       The studies of researchers as set forth in the attached gasket bibliography (Exhibit
3) which have concluded that the intended uses of asbestos-containing gaskets, packing, and
thermal system insulation, using the same work methods as used by Varney, release levels of
asbestos fibers many orders of magnitude above background levels into the air that rise up into the
breathing zone of workers.

       6.     Peer-reviewed epidemiological, biological, cytotoxic, and genotoxic studies
involving animals and humans, as well as case reports, textbooks, and treatises demonstrating by
an overwhelming consensus of scientific opinion the capacity for each of the various forms of
asbestos – chrysotile, amosite, crocidolite, actinolite, anthophyllite, and tremolite – to cause
mesothelioma.

        7. The internationally accepted methodology, known as the Bradford Hill criteria for
determining general causation of mesothelioma, as well as the accepted criteria employed by the
International Agency for Research on Cancer (IARC) that looks at all available evidence regarding
the dangers of asbestos exposure.

      8. The internationally accepted methodology for determining specific attribution of
mesothelioma as set forth in the Helsinki Conference of asbestos disease experts.

       9. My application of the Helsinki Criteria to the specific exposure history of an individual
which requires my assessment of the medical significance of the exposures to asbestos that an
individual receives. That assessment includes answering the following questions:

•   Are they real exposures? Documented, witnessed, or inevitable given the circumstances.
•   Are they significantly above normal background ambient air levels (at least several orders of
    magnitude)?
•   How are the exposure levels known? Either visible dusts or measurement (actual or simulated).
•   Are the exposures repetitive? Better yet, routine and regular.
•   The risk or rate of mesothelioma is a dose-response function. High component dose, high
    component risk; low component dose, low component risk.


                                                 6
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 8 of 66



•   The exposures should be within a reasonable latency period (i.e., a minimum of 10 years from
    first exposure to diagnosis by Helsinki criteria).

       11.     My review of the dying declaration of Donald Varney, signed by him on 2/7/2018.

        From this review it is my opinion that Mr. Varney’s exposure to chrysotile and tremolite
asbestos from the use of gaskets and packing was many orders of magnitude above background
levels. Likewise, it is my opinion that Mr. Varney’s exposure to chrysotile, tremolite and possibly
another type of amphibole asbestos (ie, amosite) from insulation from working with and around
turbines, valves, pumps, compressors, forced draft blowers, steam traps and boilers at US Naval
shipyards from 1957 through 1972 was also many orders of magnitude above normal background
levels. Although he did not work as an insulator himself, he probably had at least some exposure
to thermal system insulation on pipes and equipment that he did work with. Thus, chrysotile,
tremolite and other types of amphibole asbestos were significantly above normal background
ambient air levels. Thus, his mesothelioma is the direct result of the cumulative effect of these
exposures and any other exposures that he may have received from other asbestos products where
he worked and from other asbestos-containing products that he used on a regular, routine, and/or
frequent basis. This cumulative exposure is composed of multiple high, repetitive, and long-term
component exposures to specific products, each/most of which alone would have been sufficient
to cause a human being to develop mesothelioma; and, therefore, in my opinion each would have
been a substantial contributing factor to the development of his mesothelioma.

        Specifically, it is my opinion that Varney’s exposures to the following asbestos-containing
(AC) products were high, prolonged and repetitive and were therefore substantial contributing
factors in the causation of his mesothelioma. This does not exclude any other asbestos, to which
he also may have had other exposures.

•   Asbestos-containing gaskets and packing used at US Naval shipyards,
•   A-C thermal systems insulation (including mud),
•   A-C brakes, clutches, and other automotive products on the Darigold vehicle fleet serviced
    by Donald Varney’s father.

                                      QUALIFICATIONS

       I am a physician in the private practice of pathology at Riverside Regional Medical Center
in Newport News, Virginia. I have been a practicing pathologist for almost 43 years, since my
graduation from medical school in 1976. The majority of my professional time since 1976 has
been as a practicing pathologist assisting other medical doctors in the diagnosis of illnesses. A
copy of my Curriculum Vitae dated 3/15/2016 is attached to this Report as Exhibit 4.

       I attended the University of Virginia, College of Arts and Sciences, and received a Bachelor
of Arts Degree with Distinction in Biology in 1972. I then attended the University of Virginia
School of Medicine and obtained my medical degree in 1976. Following medical school, I was an
intern and resident (including Chief Resident) at the Stanford University Medical Center,
Pathology Department, from 1976 to 1979, in the area of Anatomic Pathology. While at Stanford,
I worked with Dr. Charles Carrington who at the time was the head of the US-Canadian

                                                7
       Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 9 of 66



Mesothelioma Panel. In working with Dr. Carrington, I was introduced to the study of asbestos-
related diseases, including mesothelioma.

        From 1979 to 1980, I received additional post-graduate training as a Fellow in Residency
at the MD Anderson Hospital and Tumor Institute, University of Texas, in Houston, TX. While
at MD Anderson, I worked with Dr. David Dail, a well-known pulmonary pathologist and co-
author of the textbook Dail and Hammar’s Pulmonary Pathology.

         I completed a residency in Clinical Pathology from 1980 to 1981 at the Medical College
of Virginia, Virginia Commonwealth University, Department of Pathology. I was a Fellow at this
institution from 1981 to 1982 studying Hematopathology. In 1982, I achieved Board Certification
by the American Board of Pathology in both Anatomic Pathology and Clinical Pathology. In 1998,
I achieved Board Certification in Hematopathology.

        I have published several articles in the peer reviewed medical and scientific literature,
including articles about asbestos-related disease, including mesothelioma. Two of the articles that
I co-authored concerned the causation of asbestos-related lung cancer. 1 Another paper that I co-
authored concerned the immunostains which could be used to diagnose mesothelioma. 2 Another
concerned soluble growth factors generated by mesothelioma tumor cells. 3

        The general and specific causation of mesothelioma from exposure to asbestos has been
well established for the past sixty years from epidemiology, case reports, animal studies, in vivo
and in vitro studies, toxicological studies, autopsies, textbooks, medical journals, government
reports, and other scientific reports. For the past forty years I have studied this medical and
scientific literature and I continue to do so. A comprehensive summary of the information that has
led the medical and the scientific community to conclude that chrysotile causes pleural
mesothelioma was published by IARC in 2012. 4 This paper contains the methodology by which
the scientific community has reached that conclusion which essentially is by review of all of the
information listed above in this paragraph. The specific causation methodology which is generally
accepted in the medical community and was published by 19 physicians with extensive experience
and/or publications concerning the diagnosis and causation of mesothelioma is referred to as the
Helsinki Criteria, 5 and I ascribe to those criteria.



1
  Roggli, Hammar, Maddox, and Henderson: Re: The “Helsinki Criteria” for attribution of lung cancer to
asbestos exposure: how robust are the criteria? Arch Pathol Lab Med. 2008 Sep;132(9):1386-1387. Roggli,
Hammar, Pratt, Maddox, Legier, Mark & Brody. Commentary – Does Asbestos or Asbestosis Cause Carcinoma
of the Lung? American Journal of Industrial Medicine 26: 835-838 (1994).
2
  Legier and Maddox. “Immunohistochemical Diagnosis of Mesothelioma,” in the monograph The Mesothelial
Cell and Mesothelioma, Marie-Claude Jaurand and Jean Bignon, editors, in the series Lung Biology in Health and
Disease, vol 78, Claude Lenfant, executive editor Marcel Dekker, Inc. New York, 1994 pp. 103-119.
3
  Craighead, Calore, Corson, Copeland, Maddox, and Sporn. The pathogenic role of growth factors in human
and rat malignant mesotheliomas. Eur Respir Rev. 1993, 3:1, 159-160.
4
  Asbestos (Chrysotile, Amosite, Crocidolite, Tremolite, Actinolite, and Anthophyllite) IARC Monograph
100c-11, pp. 219-309 (2012)
5
  Asbestos, Asbestosis, and Cancer: the Helsinki criteria for Diagnosis and Attribution, Consensus report,
Scandinavian Journal of Work and Environmental Health, 23, 311-316 (1997)


                                                       8
       Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 10 of 66



        I rely upon a number of specialized medical textbooks concerning all aspects of asbestos
exposure, asbestos-related disease, and causation of those diseases. 6 One of the most important is
the two-volume textbook Dail and Hammar’s Pulmonary Pathology, 3rd edition, (2008);
specifically, Chapter 43 in Volume II, Neoplastic Lung Disease, an extensive chapter on
neoplasms of the pleura, which is written by Dr. Samuel P. Hammar, Douglas W. Henderson,
Sonja Klebe, and Ronald F. Dodson, 7 and contains an exhaustive treatment of the history of
mesothelioma, its causation, and diagnosis. I also rely on Chapter 27 of Volume I of Dail and
Hammar’s textbook, which is entitled “Asbestos.” This chapter provides extensive information
concerning asbestos fibers and how they cause disease in the lung. This two-volume textbook
demonstrates that pathologists working in the field of asbestos-related disease must develop
sufficient interdisciplinary expertise to read and understand the necessary causation analysis that
must be utilized in determining the cause of mesothelioma, including epidemiology, toxicology,
fiber cell biology and industrial hygiene. Historically, pathologists have performed much of the
most basic medical and scientific original research that increased the scientific and medical
communities’ understanding of the diagnosis and attribution of asbestos-related diseases. 8
Pathologists performed much of the early work examining the tissue from asbestos victims, seeing
the nature of the damage, identifying asbestos in those damages tissues, and drawing the early
causal connection between the exposure and the disease including cancer.

        Pathologists continue to perform some of the important ongoing research on the causation
of asbestos related illnesses, including work on how and where various types of asbestos fibers
translocate throughout the human body, including the various mesothelial tissues from which
malignant mesothelioma arises. 9 Pathologists and other research scientists have revealed that

6
  Dodson and Hammar, Asbestos Risk Assessment, Epidemiology and Health Effects, 2d ed. (2006) ; Robinson
& Chaninian, Eds. Mesothelioma, - (2002); Selikoff, IJ., Churg, J. Biological Effects of Asbestos. Selikoff, IJ.,
Churg, J. Annals of the New York Academy of Sciences, Vol. 132, Art. 1:1-766, December 31, 1965; Selikoff IJ
and Lee. Asbestos and Disease (1978)
7
  Dail and Hammar's Pulmonary Pathology, (Tomashefski JF Jr., Editor) Volume II, Neoplastic Lung Disease,
Third Edition, Chapter 43, Neoplasms of the Pleura, by Hammar SP, Henderson DW, Klebe S and Dodson RF, pp.
558-734 (2008);
8
  There are numerous examples of pathologists pioneering asbestos disease causation research. Below are just a few
of the notable contributions by pathologists. Pathologist Montague Murray reported the first case of what is now
called asbestosis in 1906. Murray, H. Montague, MD., Report of Departmental Committee On Compensation for
Industrial Diseases HMSO, Cd. 3495, p14; Cd 3496, Minutes of Evidence, p.127. Pathologist Cooke reported the
first observations of “curious bodies” or that is now generally referred to as “asbestos bodies” (biologically coated
asbestos fibers in the body) as well as the first to use the term “asbestosis”. Cooke W.E. Pulmonary Asbestosis, Br
Med J. 1927 Dec 3; 2(3491): 1024–1025. In the 1930s Pathologist S.R. Gloyne published on cases of asbestosis, the
damage being done to the tissues, how asbestos moved through the body, and even some of the first cases of cancer
observed in asbestosis victims. Wood, WB and Gloyne SR Pulmonary Asbestosis/A review of One Hundred
Cases, Lancet 2:1383-1385 (1934) and Gloyne SR, The Morbid Anatomy and Histology of Asbestosis, Tubercle
15:445-451, 493-497, and 550-558 (1933). Pathologist Dr. Wilhelm Hueper, the first director of the Environmental
Cancer Section of the National Cancer Institute (1938-1964) was calling attention to the increasing evidence of an asbestos
cancer link in 1942 and thereafter. Hueper WC, Occupational Tumors and Allied Diseases, Springfield, Ill.: Charles
C. Thomas, 1942, pp 399-405. Pathologist Dr. Wagner and his coauthors relied heavily upon pathology for their
ground breaking 1960 case series study that many believe proved that asbestos caused mesothelioma. Wagner JC, et
al. Diffuse pleural mesothelioma and asbestos exposure in the North Western Cape Province, Br J Ind Med.
1960 Oct;17:260-71.
9
  For example, Pathologist Dr. Suzuki of Mt. Sinai Hospital has shown that short chrysotile fibers preferentially
translocate to target organ for pleural malignant mesothelioma. Suzuki Y and Yuen SR (2001). Asbestos tissue


                                                            9
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 11 of 66



asbestos fibers, including the types found in asbestos gaskets and packing, find their way into the
target sites for mesothelioma and damage the tissues in ways that lead to cancer.

        Since the early 1980s, I have participated in the diagnosis of thousands of cases of asbestos-
related diseases, asbestosis, lung cancer, and mesothelioma. This includes well over 500 cases of
mesothelioma that originated at Riverside Regional Medical Center where I practice as a
pathologist. I have also seen more than 1,500 additional mesothelioma cases referred to me by
other physicians and lawyers representing both plaintiffs and defendants in litigation. Among
these mesothelioma victims, I have seen dozens of cases involving Navy machinist mates and
pipefitters as well as shipyard machinist mates and pipefitters, all of whom presented an
occupational history in which their primary direct exposure to asbestos was to asbestos gaskets
and packing. During the course of my career at Riverside, I have kept abreast of the scientific and
medical literature concerning the diagnosis and causation of mesothelioma. I have personally
evaluated cases of mesothelioma that have been caused by brief and intermittent exposure to
asbestos, including cases involving approximately four dozen wives and children of shipyard
workers who used asbestos products on the job and brought the dust home on their clothing. See
Egilman D. Fiber Types, Asbestos Potency, and Environmental Causation – A Peer Review
of Published Work and Legal and Regulatory Scientific Testimony. Int J Occup Environ
Health 2009: 15:202-228 (2009). Thirty-seven of my household asbestos-exposure mesothelioma
cases are cited in this article. I have also seen numerous cases of mesothelioma in individuals
whose only known exposure to asbestos occurred during a few summer months at the shipyard or
a few weeks on ship in the Navy Reserves.

        I have also examined lung tissue in over 1200 samples of lung tissue from about 600
patients diagnosed with asbestos disease to determine the quantity and content of residual fibers
by electron microscopy. I have routinely read the literature concerning fiber release from various
asbestos containing products including pipe covering, gaskets and packing, joint compounds and
brake and other friction products. I have reviewed published and unpublished reports of testing
conducted on these types of products to determine the type and level of asbestos released during
their routine use. I studied the scientific literature with regard to the level of asbestos present in
the ambient air. I have been qualified to testify on the issues of diagnosis and causation in a
number of states, including, but not limited to: Virginia, Maryland, Pennsylvania, Washington,
New Jersey, Texas, California, Georgia, New York, North Carolina, South Carolina, Florida,
Louisiana, Minnesota, and Missouri. A list of trials and depositions since 2011 is attached as
Exhibit 5. On each of these occasions, I applied the internationally accepted methodology for
determining general causation as set forth in the Bradford Hill Criteria 10 11 12 and the International


burden study on human malignant mesothelioma. Ind Health 39(2): 150-160; Suzuki Y and Yuen SR (2002).
Asbestos fibers contributing to the induction of human malignant mesothelioma. Ann N Y Acad Sci 982: 160-
176; and Suzuki Y, et al (2005). Short, thin asbestos fibers contribute to the development of human malignant
mesothelioma: pathological evidence. Int J Hyg Environ Health 208(3): 201-210.
10
   Hill, Austin Bradford, The Environment and Disease: Association or Causation? President’s Address,
Proceedings of the Royal Society of Medicine, Vol. 58, pp. 295-300 (1965).
11
   Lemen, Richard, Chrysotile Asbestos as a Cause of Mesothelioma: Application of the Hill Causation Model,
Richard Lemen, Int. J. Occup Environ Health, Vol. 10/No. 2 (2004)
12
   World Health Organization (WHO). Chrysotile Asbestos. 2014.


                                                     10
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 12 of 66



Agency for Research on Cancer (IARC) 13 ; and the internationally accepted methodology for
determining specific causation of mesothelioma set forth in the Helsinki Criteria. 14 15 Application
of the Bradford Hill Criteria and the IARC Criteria have led me to the conclusion that all forms of
asbestos, including chrysotile, cause mesothelioma. Application of the Helsinki Criteria along
with my personal experience and knowledge to the facts of this case have informed my opinions
concerning the cumulative asbestos exposure that caused Varney’s mesothelioma and the
substantial contributing factors that contributed to his disease.

        The facts stated in this report are sufficient to form a reliable basis for my opinion. I have
reviewed and am familiar with the materials listed herein and have used this familiarity with the
scientific and medical literature, and the exposure history of Donald A. Varney in order to
formulate my opinions in this case, all of which are the types of materials I and other doctors
normally rely upon to make our opinions. The methodology and basis for the opinions as stated
herein are not novel and for the reasons set forth above are generally accepted in the medical and
scientific community.

                                            COMPENSATION

        Peninsula Pathology Associates, Inc., will bill $500 per hour for the time I spend working
on this case. I will receive about 22% of that revenue (approximately $112 per hour).


BACKGROUND: ASBESTOS FIBERS, LUNG FUNCTION, AND ASBESTOS DISEASE

       Understanding the causation of mesothelioma requires some background understanding
concerning the types and characteristics of asbestos fibers, the circumstances of asbestos use and
exposure, the normal function of the lung, and the response of the human body to the inhalation of
asbestos dust and fibers. 16
                                                  Asbestos
        Asbestos is a fibrous mineral that is mined from the ground and then milled and processed
into a wide variety of products which utilize its unique bonding characteristics and resistance to
heat. There are two families of asbestos fibers. The first is the serpentine family of fibers. These
fibers are called chrysotile asbestos. The second family is referred to as amphibole asbestos.
Amphibole asbestos has five main varieties: crocidolite, amosite, tremolite, anthophyllite, and




13
   Asbestos (Chrysotile, Amosite, Crocidolite, Tremolite, Actinolite, and Anthophyllite) IARC Monograph
100c-11, pp. 219-309 (2012)
14
   Asbestos, Asbestosis, and Cancer: the Helsinki criteria for Diagnosis and Attribution, Consensus report,
Scandinavian Journal of Work and Environmental Health, 23, 311-316 (1997)
15
   Wolff H, Vehmas T, Oksa P, Rantanen J, Vainio H. Asbestos, asbestosis, and cancer, the Helsinki criteria for
diagnosis and attribution 2014: recommendations. Scand J Work Environ Health. 2014:1-11.
16
   Dail and Hammar, Pulmonary Pathology, Vol. I, (2008), Chapter 27, “Asbestos.”


                                                       11
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 13 of 66



actinolite. Each of these asbestos fibers has a specific chemical composition, but all are similar
magnesium silicates with scroll-like or fascicular architecture. 17

       Chrysotile asbestos is white, and is composed of curved bundles of fibers that split
longitudinally into thin fibers. Chrysotile asbestos that is used in the United States primarily comes
from Canada, and typically is contaminated with approximately one percent tremolite. 18
Tremolite, like other amphiboles, is a straight durable fiber that is typically thicker than chrysotile.
All asbestos fibers are microscopic; they cannot be seen with the naked eye. By way of
comparison, many thousands of asbestos fibers would fit within the diameter of a human hair. 19

        For regulatory counting purposes, the Occupational Health and Safety Administration of
the United States defines an asbestos fiber as being at least five microns long and having a length
to width aspect ratio of at least three to one. This size range was chosen for cost savings and
predictability. This is the lower limit of fiber recognition with an optical microscope. A much
more expensive electron microscope would be needed to identify smaller fibers. Smaller fibers
are, nonetheless, genotoxic.

        OSHA-length fibers compose only a small percentage of the total asbestos fibers in an
asbestos-containing product or in the air. Ninety-five percent of all asbestos products in the United
States over the past 75 years are believed to have been manufactured with tremolite-contaminated
chrysotile asbestos from Canada. 20 Manufacturers used chrysotile asbestos for asbestos gaskets,21
asbestos packing, 22 asbestos cements, asbestos pipecovering, asbestos cloth, and asbestos flooring
sold to the Navy. Chrysotile fibers have a short half-life in the lung (usually less than one year) 23;
however, chrysotile asbestos fibers are the most common fibers that are found in the pleura (where
mesothelioma occurs) at autopsy. 24 Chrysotile may be curvy or “harsh” depending on where it is
mined, its dimensions, and its exposure to heat.



17
   Dodson and Hammar, Asbestos Risk Assessment, Epidemiology and Health Effects, 2d ed. (2006)
("Morphological Features of Asbestos That Determine its Potential for Inhalation" by Ronald F. Dodson, pp. 59-
65.);
18
   McDonald, JC and McDonald, AD, “Chrysotile, Tremolite and Carcinogenicity,” Annals of Occupational
Hygiene 41:699-705, (1997); Letter from Dr. Victor Roggli to Dr. Allan Feingold dated 4/6/01.; Case BW.
Health effects of tremolite. Now and in the future. Annals of the New York Academy of Sciences. 1991;643:491-
504. PubMed PMID: 1809162.
19
   Dodson and Hammar, Asbestos Risk Assessment, Epidemiology and Health Effects, 2d ed. (2006), p. 59,
Morphological Features of Asbestos that Determine its Potential for Inhalation.
20
   Selikoff, Irving, ed., Biological Effects of Asbestos (1964) [published December 31, 1965], pp. 18-19. Suzuki,
Y., Yuen, SR. Asbestos Tissue Burden Study on Human Malignant Mesothelioma. Industrial Health,
2001.39:150-160; Dodson and Hammar, Asbestos Risk Assessment, Epidemiology and Health Effects, 2d ed.
(2006) ("Morphological Features of Asbestos That Determine its Potential for Inhalation" by Ronald F. Dodson, pp.
59-65.).
21
   MIL-A-17472 and MIL-A-7021
22
   HH-P-34b and HH-P-34c
23
   Pezerat H, Chrysotile Bioperistence, The Misuse of Biased Studies, IJOEH, Vol 15, No. 1 Jan/Mar 2009 pp.
102-106; Egilman DE, Letter, IJOEH, Vol 17, No. 1, Jan/Mar 2011 pp 98-102.
24
   Suzuki Y, Yuen SR, Ashley R. Short, thin asbestos fibers contribute to the development of human
malignant mesothelioma: pathological evidence. Int J Hyg Environ Health, 208 (3):201-10 (2005)


                                                       12
       Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 14 of 66



        Amosite and crocidolite asbestos are used in a small minority of products in the United
States. Amosite and crocidolite are both mined in South Africa. Amosite is brown in color;
crocidolite is blue. Both of these fibers are thicker and straighter than chrysotile, and they do not
have the same tendency to split longitudinally into thinner and thinner fibrils. Some manufacturers
used amosite from the 1940s until the early 1970s in some pipecovering and cements that were
sold to the Navy. Crocidolite was not commonly in products sold to the United States Navy.
Amphibole fibers have a long half-life in the lung (ten to twenty years) and are the most common
fibers found in the lung 25 (where asbestosis and lung cancer occur) at autopsy.

       Actinolite, tremolite and anthophyllite are not commonly used per se in commercial
products in the United States, but tremolite and actinolite may be found as impurities, in products
made from Canadian chrysotile fibers, and/or in some talc deposits. Likewise, tremolite can be
found as an impurity in some other mineral products, like vermiculite.

       All Asbestos Fibers. A broad consensus of the medical and scientific community in the
United States and the World has concluded that (1) all forms of asbestos can cause asbestosis,
lung cancer, and mesothelioma, 26 and (2) there is no known threshold below which exposure to
asbestos at levels above the normal ambient air do not create a risk of mesothelioma. 27

                                  Lung Function and Asbestos Disease

        The normal structure of the lung includes the trachea, the left and right main stem bronchus,
the bronchi, bronchioles, and alveoli, the three right lobes of the lung, and the two left lobes of the
lung, the pleura, and the diaphragm. The pleura is a double-layered covering that encases the lung
with two membranes—the visceral pleura, which is attached to the lung—and the parietal pleura,
which is attached to the chest wall. The cells that line the inside layers of these two membranes
are mesothelial cells. See illustration.




25
   Roggli V, Sharma A. Malignant Mesothelioma and Occupational Exposure to Asbestos: A
Clinicopathological Correlation of 1445 Cases. Ultrastructural Pathology. 2002. 36, 55-65; Egilman D. Fiber
Types, Asbestos Potency, and Environmental Causation – A Peer Review of Published Work and Legal and
Regulatory Scientific Testimony. Int J Occup Environ Health 2009: 15:202-228 (2009)
26
   Asbestos (Chrysotile, Amosite, Crocidolite, Tremolite, Actinolite, and Anthophyllite) IARC Monograph
100c-11, pp. 219-309 (2012); Dail and Hammar's Pulmonary Pathology, (Tomashefski JF Jr., Editor) Volume II,
Neoplastic Lung Disease, Third Edition, Chapter 43, Neoplasms of the Pleura, by Hammar SP, Henderson DW,
Klebe S and Dodson RF, pp. 558-734 (2008); Dodson and Hammar, Asbestos Risk Assessment, Epidemiology
and Health Effects, 2d ed. (2006);; see section in this report entitled All Forms and Fiber Lengths of Asbestos,
Including Chrysotile, Cause Mesothelioma in Human Beings.
27
   See the section in this report There is a Medical Consensus that no Completely Safe Level of Asbestos
Exposure has been Identified for Mesothelioma Risk and the section of this report entitled Chrysotile is a
Genotoxic Carcinogen And Genotoxic Carcinogens Have No Threshold.

                                                       13
Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 15 of 66




                       Structure of the Normal Lung
  Asbestos Fibers Migrate Down to the Alveoli Where Gas Exchange Occurs

                                   14
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 16 of 66




       The purpose of the lungs is to facilitate gas exchange, in other words, to deliver oxygen to
the blood. This transfer occurs in the walls of the alveoli which are part of the interstitium of the
lung. The alveoli are surrounded by capillaries, arteries, and veins.


 Microscopic Asbestos Fibers Slip Through the Alveolar Walls via the Pores of Kohn Into
         the Interstitium and From There Into the Lymphatics and the Pleura




       An occupational exposure to asbestos typically involves thousands of asbestos fibers. For
example, if the concentration of asbestos in the air is one fiber per cubic centimeter of air, that
exposure may result in breathing 8,000 fibers per minute because a person typically inhales 500
cubic centimeters of air per breath, and a worker will typically breathe 16 times a minute. In a
very short period of time, workers can inhale millions of asbestos fibers.

         These asbestos fibers are breathed through the nose or the mouth. Some of them are
prevented from getting into the lung by the hairs in the nose. Some of them are captured by the
so-called mucocillary escalator which is the beating of microvilli on the side of the respiratory
tract that carries mucus upwards where it can be spit out. Some are coughed up. Some of them
get into the lower part of the respiratory tract where they eventually enter the air sacs—the alveoli.
Some of them will get engulfed by macrophages, scavenger cells that try to destroy foreign objects
in the lung. Some of them will turn into asbestos bodies, which are asbestos fibers coated with
ferritin. Some of them will enter the interstitium of the lung, the area between the air sacs where
there are lymphatic channels, a low-pressure vascular system that acts like storm drains. These

                                                 15
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 17 of 66



lymphatics will carry some of the asbestos fibers into the pleural space and others into the lymph
nodes. Some of them will penetrate the pleura directly from the lung. Some of the fibers get
entrapped in the lymph nodes. Some of these fibers also penetrate through the diaphragm into the
peritoneal space.

       Over time, with additional exposures, these fibers accumulate in the body and cause a series
of changes in the lung and the pleura.




          Asbestosis                                              Lung Cancer

               In the lung: Two diseases can be caused by asbestos fibers in the lung—asbestosis
and lung cancer.       The first disease is asbestosis. With repeated asbestos exposures, repeated
accumulation of asbestos fibers and asbestos bodies, and repeated damage to the alveoli, the
normal alveoli and bronchioles become fibrotic, i.e. scarred. This cumulative scarring is called
asbestosis, a non-malignant, chronic, and incurable disease which causes shortness of breath and

                                                16
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 18 of 66



restrictive lung impairment. Asbestosis typically requires heavy and prolonged exposure to
asbestos over a period of years.

        The second disease from asbestos in the lung is lung cancer. An asbestos-induced lung
cancer is the consequence of cumulative toxic, cytotoxic, genotoxic effect of asbestos fibers in the
lung which damage the DNA of the lung cells and become carcinogenic. Asbestos-induced lung
cancer can occur at any place in the lung, in the bronchus or the interstitium. If a person smokes,
the cigarette smoking and asbestos exposure are synergistic in causing lung cancer. In other words,
the combination of cigarettes and asbestos fibers greatly increases the risk of lung cancer more
than either smoking or asbestos exposure alone. 28
In the pleura: Asbestos fibers that migrate from the lung and reach the pleura can cause two
separate diseases—pleural plaques and mesothelioma. 29 The primary type of asbestos found in
pleural plaques and in the pleura is chrysotile asbestos. 30 Animal experiments have shown that
asbestos fibers reach the pleura within seven days of the time of exposure. 31

        The first lesion, pleural plaques (or pleural thickening) are benign growths on the pleura
which typically do not cause any pulmonary function impairment and are diagnosed by x-ray.
When pleural plaques or pleural thickening are seen in a person with past asbestos exposure
history, it is generally accepted that they were caused by asbestos.

        The second disease that can occur from asbestos in the pleura is mesothelioma, an incurable
and uniformly fatal cancer. The World Health Organization, the International Agency for
Research on Cancer, the EPA, OSHA, NIOSH, the United States Department of Health and
Human Services, and an overwhelming majority of medical authorities have all concluded that all
forms of asbestos, including chrysotile, tremolite, amosite, and crocidolite, cause mesothelioma.
This cancer metastasizes throughout the pleura and typically causes death by crushing the lung.
Mesothelioma does not arise out of plaques. Mesothelioma is the consequence of cumulative
toxic, cytotoxic, genotoxic effect of asbestos fibers in the pleura or the peritoneum which damage
the DNA of the mesothelial cells and become carcinogenic. The asbestos fibers that accumulate
in the pleura or the peritoneum both initiate and promote the mesothelioma. Mesothelioma is a
signature cancer for asbestos exposure, meaning that when a person is diagnosed with
mesothelioma, it is virtually always considered to be a result of asbestos exposure. There is no
other proven cause of mesothelioma other than exposure to asbestos. 32 It is generally accepted by


28
   Selikoff, IJ. Asbestos Disease in the United States 1918-1975 (p. 16) (Asbestos workers who smoke have a risk
of cancer that is 92 times greater than the background risk of lung cancer. Smoking alone only accounts for
approximately 10 times the background rate, and asbestos alone only accounts for 5 times the background rate.
Smoking and asbestos exposure act synergistically to cause lung cancer.)
29
   Dail and Hammar, Pulmonary Pathology, Vol. I, (2008), Chapter 27, “Asbestos.”; Suzuki & Kohyama,
Translocation of Inhaled Asbestos Fibers From the Lung to Other Tissues, American Journal of Industrial
Medicine, 19, 701-704 (1991)
30
   Dodson, RF., et al. Asbestos Content of Lung Tissue, Lymph Nodes, and Pleural Plaques from Former
Shipyard Workers. Am Rev Respir Dis 1990, 142:843-847.
31
   Viallat JR, Raybaud F, Passarel M and Boutin C. Pleural Migration of Chrysotile Fibers after Intratracheal
Injection in Rats. Archives of Environmental Health: An International Journal, September/October 1986 (Vol. 41,
No. 5), pp. 282-286.
32
   Therapeutic radiation is reported to have caused mesothelioma in a few patients.


                                                       17
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 19 of 66



broad consensus of the scientific and medical community that mesothelioma can be caused by
brief or low level occupational, domestic, or environmental asbestos exposure. 33




           Benign Pleural Plaques                                       Mesothelioma




          Early Appearance of Mesothelioma due to Studding of the Visceral Pleura




33
  Dail and Hammer. Pulmonary Pathology, Vol. II, p. 587 (2008); Asbestos, Asbestosis, and Cancer: the
Helsinki criteria for Diagnosis and Attribution, Consensus report, Scandinavian Journal of Work and
Environmental Health, 23, 311-316 (1997). See four sections of this report entitled Chrysotile is a Genotoxic
Carcinogen and Genotoxic Carcinogens Have No Threshold, Epidemiologic Studies Have Demonstrated That
Low Levels Of Exposure To Asbestos Can Cause Mesothelioma, Secondary Exposure To Asbestos From
Contaminated Clothing Is A Clear Example Of How Low Levels Of Exposure Can Cause Mesothelioma, and
There Is A Medical Consensus That No Completely Safe Level Of Asbestos Exposure Has Been Identified for
Mesothelioma Risk.

                                                     18
Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 20 of 66




          Mesothelioma Encasing and Invading the Lung (Late)




                                  19
     Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 21 of 66




Illustration of (1) Asbestos Fibers Translocating to the Pleura Through the Lymphatics, (2)
Various Cell Types of Mesothelioma—Biphasic, Fibrosarcomatous, and Epithelial, (3)
Hyperplastic Mesothelial Cells, (4) Normal Mesothelial Cells, (5) Lung and Pleural
Architecture

                                            20
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 22 of 66




Latency. All of these asbestos-related diseases have a latency of at least ten years from the time
of exposure to the time when the disease is diagnosed. 34 The latency period for lung cancer and
mesothelioma is typically much longer. On average, the mesothelioma latency period is more than
45 years. Higher and longer exposures cause more mesotheliomas and have a shorter latency
period. Lower exposures for less time cause fewer mesotheliomas and have a longer latency
period. 35

       As a consequence of the long latency period, workers who are routinely and repetitively
exposed to asbestos over a long period of time are unaware of the adverse health effects that may
be occurring from their asbestos exposure until the disease is actually diagnosed.

 MATERIALS REVIEWED

        Over the course of this suit, I have been provided with or already had in my possession the
following materials, which I have reviewed and have relied upon in formulating my opinions in
this case:

1.   Medical Records of Donald A. Varney (Exhibit 6) as reviewed in my Surgical Pathology
     Consult report (TL18-76).
2.   Pathology materials for Donald A. Varney (Exhibit 7) as listed in my Surgical Pathology
     Consult report (TL18-76), which I incorporate here.
3.   Dying declaration transcript of Donald A. Varney, taken on February 7, 2018 (Exhibit 8)
4.   Illustrations of mesothelioma, lung cancer, and asbestosis, as copied into this report.


                 IMPORTANCE OF THE ASBESTOS-EXPOSURE HISTORY




34
   Dail and Hammer, Pulmonary Pathology, Vol. II, p. 587 (2008) ; Asbestos, Asbestosis, and Cancer: the
Helsinki criteria for Diagnosis and Attribution, Consensus report, Scandinavian Journal of Work and
Environmental Health, 23, 311-316 (1997);
35
   Bianchi C, et al. Latency periods in asbestos-related mesothelioma of the pleura. European Journal of Cancer
Prevention. Vol 6 (1997) In a study of 421 pleural mesothelioma cases, the latency period was calculated in 312
cases and ranged from 14-72 years (mean 48.7; median 51). “Latency periods differed significantly from one
occupational group to another. Mean latency periods were 29.6 years among insulators, 35.4 years among dock
workers, 46.4 years in non-shipbuilding workers, and 49.4 years in shipyard workers, 51.7 years among women with
domestic exposure, and 56.2 years in people employed in maritime trades.”


                                                      21
       Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 23 of 66



        An important criterion for determining the causation of mesothelioma is a reliable history
of asbestos exposure. 36 37 Since the discovery of the disease mesothelioma, the causation of
mesothelioma has been established by the qualitative history of asbestos exposure, not by
quantitative analysis of that exposure. In 40 years I have never seen or read about a mesothelioma
case in which the exposure of the mesothelioma victim had been recorded contemporaneously so
that an actual mathematical computation of the nature and extent of his exposure could be
calculated.

        The fact is that asbestos fibers are microscopically small and invisible to the naked eye
until there are millions of these fibers in the air. Because of this, a worker would have to wear
specialized sampling equipment to know what his exposure was. In many cases, the mesothelioma
victim is totally unaware of his asbestos exposure because he cannot see any visible dust; and if
the worker sees dust, he has no understanding of its potential harm. A major reason for this fact
is that asbestos has no “onion” properties, i.e. it cannot be smelled, tasted, felt, or seen; and it
causes no immediate reaction—no tears, no itching, no sign or symptom whatsoever that breathing
asbestos fibers is occurring or that it is harmful.

        The testimony of hundreds of mesothelioma victims that I have read over the past 30 years
is consistent and uniform in its agreement that this absence of “onion” properties or any warning
of the danger of asbestos lulled workers into a sense of false security from working with asbestos
products because, unknown to the workers, the asbestosis, lung cancer, or mesothelioma would
not occur, if at all, until decades after the exposure. Further, employers did not routinely take air
samples of asbestos-polluted environments until the late 1970s, after asbestos products had been
used without any controls or protection of workers for more than 50 years.

36
   Consensus report, Asbestos, asbestosis, and cancer: the Helsinki criteria for diagnosis and attribution,
Scand J Work Environ Health 1997;23(4):311-316,. “In general, reliable work histories provide the most practical
and useful measure of occupational asbestos exposure. Using structured questionnaires and checklists, trained
interviewers can identify persons who have a work history compatible with significant asbestos exposure.”
Reaffirmed in Wolff H, Vehmas T, Oksa P, Rantanen J, Vainio H. Asbestos, asbestosis, and cancer, the Helsinki
criteria for diagnosis and attribution 2014: recommendations. Scandinavian journal of work, environment &
health. 2015;41(1):5-15.
37
   In some mesothelioma cases lung tissue analysis is used to confirm a history of prior asbestos exposure. In the
Varney case, there has been no lung tissue digestion to determine the asbestos fibers that were present in his lung at
the time of diagnosis, and it is my understanding that no lung tissue is available to conduct such a study. Lung
tissue digestion is an effective way to determine past exposure to amphibole asbestos (amosite, tremolite, or
crocidolite), but it is a very useless means to evaluate past exposure to chrysotile. This is true because the half-life
for chrysotile, in the lung, is approximately one year, meaning that after 30 years, only 1/billionth of the chrysotile
that was inhaled during the occupational exposure remains in the lung. On the other hand, the half-life of
amphiboles is 10-20 years, meaning that a very large percentage of the amphibole that was originally inhaled is still
in the lung after 30 years. The primary deficiency and intellectual error in reliance upon lung fiber analysis to
determine the causation of mesothelioma is that the asbestos fibers in the lung are not the fibers that caused the
mesothelioma. The mesothelioma is caused by the asbestos fibers that reach the pleura—not the fibers that remain
in the lung. Egilman D. Fiber Types, Asbestos Potency, and Environmental Causation – A Peer Review of
Published Work and Legal and Regulatory Scientific Testimony. Int J Occup Environ Health 2009: 15:202-228
(2009) As Dr. Suzuki has elegantly shown in his autopsy studies of mesothelioma victims, the primary type of
asbestos found in the pleura is chrysotile—not amphibole—even though some amphibole asbestos fibers are also
found in the pleura. All of the asbestos fibers that reach the pleura participate in the carcinogenic process that
initiates or promotes the development of malignant mesothelioma. Suzuki Y, Yuen SR, Ashley R. Short, thin
asbestos fibers contribute to the development of human malignant mesothelioma: pathological evidence. Int J
Hyg Environ Health, 208 (3):201-10 (2005)

                                                          22
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 24 of 66




        For these reasons, the medical literature and physicians such as myself rely upon the history
of occupational, domestic, or environmental exposure from the worker, his family, his employer,
and his co-workers or, more recently, upon product testing which can qualitatively demonstrate
the range of potential exposures of a worker, but which cannot control for all of the variables that
might have affected his actual exposure. All of these factors combine to require that physicians
and scientists rely upon the history of exposure from careful questioning of the mesothelioma
victim, his co-workers and family, and from qualitative assessment of past exposure from product
testing or air sampling. For these reasons, the causation of mesothelioma is made on the basis of
a qualitative evaluation of the asbestos exposure history—not a quantitative dose because no such
data exists. Without such data, retrospective studies of asbestos victims must also rely upon
qualitative exposure information from work with and around asbestos products which occurred on
average more than 40 years prior to the time of diagnosis.

        Physicians and scientists cannot conduct laboratory experiments on human beings with
known carcinogens. Since the late 1940s it has been known that asbestos exposure was a
carcinogen. This knowledge prevents anyone from conducting experiments to determine the
minimum dose of asbestos that can cause mesothelioma or the incidence of mesothelioma that may
be associated with specific doses of specific asbestos fiber from specific products. Since ethical
constraints forbid such experimentation on human beings, scientists and doctors must rely upon
animal experiments, toxicology studies, in vitro studies, qualitative assessments, and epidemiology
to reach reasonable conclusions concerning causation of mesothelioma in populations and in
individuals. Scientists and physicians cannot set up new prospective cohort studies but can use
retrospective case-control studies.

        Reliance on a history of asbestos exposure to establish causation goes back to the landmark
studies of Wagner, 38 Selikoff 39 and Newhouse 40 in the 1960s, all of which attributed
mesothelioma to asbestos exposure without any quantitative analysis. The exposures in these
landmark articles were sustained by those who worked directly with asbestos and asbestos
products, family members of asbestos exposed workers who brought home asbestos dust on their
clothing, and those who lived in the neighborhood of asbestos mines and factories. These studies
included mesothelioma patients who had sustained low exposures, high exposures, short
exposures, and long exposures. It has been generally accepted by medical and scientific
community for the past 50 years that a history of asbestos exposure is a reliable way upon which
to base a causation determination. This method of using an exposure history to establish causation
dates at least as far back as Ramazzini (born 1633) who is regarded as the “father” of occupational
medicine. Franco G. Bernardino Ramazzini: The Father of Occupational Medicine. American
Journal of Public Health. 2001;91(9):1382.




38
   Wagner JC, et al. Diffuse pleural mesothelioma and asbestos exposure in the North Western Cape Province,
Br J Ind Med. 1960 Oct;17:260-71.
39
   Selikoff, IJ., Churg, Biological Effects of Asbestos. J. Annals of the New York Academy of Sciences, Vol. 132,
Art. 1:1-766, December 31, 1965.
40
   Newhouse and Thompson, “Mesothelioma of Pleura and Peritoneum Following Exposure to Asbestos in the
London Area,” Brit. J. lndustr. Med., 22:261-269 (1965) [Presented at the Selikoff conference in 1964].

                                                       23
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 25 of 66



  EVALUATING THE SIGNIFICANCE OF ASBESTOS EXPOSURE AT VARIOUS LEVELS

           Occupational exposures, in my opinion, to asbestos-containing brakes, gaskets, packing
and thermal insulation, are very high exposures to asbestos. To put these exposures into medical
context, a normal person breathes 500 cubic centimeters of air with each breath. A normal person
breathes approximately 16 times per minute, while working. As a consequence, at a concentration
of 1 fiber per cubic centimeter, a worker would breathe 8,000 fibers in one minute. If that exposure
continued for an 8-hour work day, in one day a worker would breathe as many as 3,840,000 fibers.
By comparison, during the same period of time, an ambient background exposure of asbestos
would be expressed as follows: 0.00005 x 500 (cc’s per breath) x 16 (breaths/minute) x 60
(minutes/hour) x 8 (hours/day) = 192 fibers per an 8-hour work day. Thus at only 1 fiber per cc,
a worker may be exposed to 20,000 times more asbestos than normal ambient background
exposure. This is not intended as a dose reconstruction of Varney’s exposure but merely to
demonstrate the potential for him to have received huge exposures of millions of fibers per day.

        In plain English, occupational exposures from Mr. Varney working with asbestos-
containing gaskets, packing, and thermal insulation for any significant period of time resulted in
the inhalation of millions upon millions of asbestos fibers. In this case, Varney testified to his
exposures from using, installing, and removing asbestos-containing gaskets, packing, and thermal
system insulation over the course of many years from the 1950s to the 1970s, on a routine basis.
It is my opinion that Varney received very high asbestos exposures from his routine work with
these materials, at least thousands of times higher than normal background ambient air.

        Based upon testing done by Dr. William Nicholson, the industrial hygienist for Dr. Irving
Selikoff (one of the pioneers of asbestos disease research), the fibers that are greater than 5 microns
in length only constitute approximately 3.5% 41 of the total number of asbestos fibers that are
respirable. This means that about 95% of respirable asbestos fibers are not counted when
performing an exposure assessment. Yet, these fibers are still harmful. 42 The percentages may
vary depending on fiber type and milling, but generally smaller fibers constitute the large majority
of the respirable dust. This is important because short asbestos fibers are toxic, they are harmful,
they translocate to the pleura, and they contribute to causing mesothelioma.

        Due to the extensive and longstanding use of asbestos, and the presence of eroded natural
deposits, the ambient air in the United States contains minute amounts of asbestos. These ambient
air concentrations are generally known as the “background level” and have been reported in United
States cities to average 0.00005 f/cc to a 90th percentile of 0.00023 f/cc, thousands of times less
than the current permissible exposure limit of 0.1 f/cc. See Pathology of Asbestos-Associated
Diseases, Roggli, Oury and Sporn, Second Edition, 2003, page 26, Table 2-1. See also Nicholson
Asbestiform Fibers: Nonoccupational Health Risks, by the National Research Council (1984),
p. 220. Higher background measurements as high as 0.01 f/cc are the result of measurements taken
near a known source of asbestos usage, e.g. a factory or a shipyard or a building which contained
41
   Nicholson, W.J., et al., Direct and Indirect Occupational Exposure to Insulation Dusts in United States
Shipyards, Safety and Health in Shipbuilding and Ship Repairing, pp. 37-48 (1972)
42
   Suzuki, et al. Short, thin asbestos fibers contribute to the development of human malignant mesothelioma:
pathological evidence. Dodson & Hammer, Short Fiber Toxicity,.Int J Hyg Environ Health 208(3): 201-210
(2005); p. 167


                                                     24
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 26 of 66



asbestos products. These levels are not normal ambient air concentrations of asbestos; they are
polluted air concentrations of asbestos. See Environmental Health Criteria 203: Chrysotile
Asbestos published by the International Programme on Public Safety by the World Health
Organization (1998), pp. 47-50.

        A variety of publications have demonstrated that people living in the vicinity of asbestos
factories or plants can and do develop mesothelioma. Madkour, MT., El Bokhary., MS., et al.
Environmental Exposure to Asbestos and the Exposure-Response Relationship with
Mesothelioma. Eastern Mediterranean Health Journal, Vol. 15, No. 1, pp. 25-38 (2009). See Pan
XL, Day HW, Wang W, Beckett LA, Schenker MB. Residential Proximity to Naturally
Occurring Asbestos and Mesothelioma Risk in California. Am J Respir Crit Care Med. 2005
Jun 23. These cases of environmental asbestos exposure are, again, the result of pollution and
fiber drift from a known source—not normal ambient air. This disease is caused by millions of
interactions by asbestos fibers which create a cascade of effects on cells and human DNA which
ultimately become malignant.


                                            METHODOLOGY

        I use generally accepted and appropriate scientific and medical methodology in assessing
general and specific causation. I am in agreement with the methodology discussed and employed
by International Agency for Research on Cancer (IARC) that looks at all of the available evidence
regarding the dangers of toxic substances to determine general causation. See A Review of
Human Carcinogens – Part C: Metals, Arsenic, Dust, and Fibres, comment in The Lancet,
10:453-454 (2009). (The updated IARC monograph on asbestos was published in 2012.)
http://monographs.iarc.fr/ENG/Monographs/vol100C/mono100C-11.pdf.

        IARC is not a regulatory body making “prophylactic” decisions on a precautionary basis.
IARC is an international, interdisciplinary scientific research group that convenes an international
expert panel that includes various epidemiological, industrial hygiene, toxicological, medical and
other scientific specialties — not just epidemiology — to evaluate all of the available evidence
and rank it in importance based on the strengths and weaknesses of each study. IARC gathers the
best scientists in the world together to evaluate the latest science relating to cancer and cancer
causing agents based on the weight of the scientific evidence. 43 If a cancer causing agent meets
IARC’s rigorous requirements for classification as a Group 1 Human Carcinogen, it means that
“[t]he Working Group considers that a causal relationship has been established between exposure
to the agent and human cancer” and that “bias and confounding could be ruled out with reasonable
confidence.” See Preamble, supra. All forms of asbestos, including chrysotile — the commercial
type used in Defendants’ gaskets and packing — have been found to be Group 1 Human
Carcinogens by IARC. Other scientific groups and regulatory bodies can and do rely upon IARC’s
research, reviews and findings.

43
   Preamble, World Health Organization, IARC Monographs on the Evaluation of Carcinogenic Risks to Humans,
World Health Organization International Agency for Research on Cancer, (2006) http://monographs.iarc.fr; see also
Preamble to the IARC Monographs (amended Jan. 2006), available at http://monographs.iarc.fr/ENG/Preamble
/index.php (discussing the types of evidence evaluated and the scientific criteria that guide the evaluations).


                                                       25
       Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 27 of 66




        In 2009 IARC announced the results of their most recent all-inclusive evaluation of all of
the world scientific evidence regarding the dangers of asbestos 44, which was published in full in
2012. 45 I am in agreement not only with their methodology, but also with the conclusions reached
by IARC in that asbestos evaluation, including without limitation, the conclusion that all types of
asbestos, including chrysotile, are Group 1 Human Carcinogens, that all types of asbestos,
including chrysotile, cause mesothelioma, and that all types of asbestos, including chrysotile, are
genotoxins, meaning they can initiate tumors, in addition to promoting the growth of a tumor that
has already been initiated. I have read and rely upon this IARC massive review conducted by a
large IARC interdisciplinary group of respected and unbiased experts.

       In terms of methodology for establishing general causation in toxic situations generally or
asbestos and mesothelioma specifically, I am also in agreement with the protocols outlined in
several prominent scientific publications: Sir Austin Bradford Hill, The Environment and
Disease: Association or Causation? Proceedings of the Royal Society of Medicine 295(1965); 46
Lemen, R. A. (2004), Chrysotile asbestos as a cause of mesothelioma: application of the Hill
causation model, Int J Occup Envrion Health 10(2): 233-239.

        I also rely upon standard pathology textbooks for the basis of my opinions concerning
general causation of mesothelioma from asbestos exposure, including chrysotile and tremolite
asbestos, e.g. Dail and Hammar's Pulmonary Pathology, (Tomashefski JF Jr., Editor) Volume
II, Neoplastic Lung Disease, Third Edition, Chapter 43, Neoplasms of the Pleura, by Hammar
SP, Henderson DW, Klebe S and Dodson RF, pp. 558-734 (2008). Like many practicing and
student pathologists, I have reviewed and relied upon the Dail and Hammar textbook, specifically,
Chapters 43, concerning malignant mesothelioma, and Chapter 27 concerning asbestos. The Dail
and Hammar textbook is generally accepted as one of the better reference guides for pathologists,
and it contains a reasonably comprehensive review of the most important scientific information
for pathologists regarding diagnosis, epidemiology, toxicology, cell and tissue studies, autopsy
studies, the mechanisms of the development of mesothelioma and the direct/indirect molecular and

44
   Straif K, Benbrahim-Tallaa L, Baan R, Grosse Y, Secretan B, El Ghissassi F, Bouvard V, Guha N, Freeman C,
Galichet L, Cogliano V, on behalf of the WHO International Agency for Research on Cancer IARC) Monograph
Working Group. IARC, Lyon, France. Special Report: A review of human carcinogens—Part C: metals, arsenic,
dusts, and fibres. http://www.thelancet.com/journals/lanonc/article/PIIS1470-2045%2809%2970134-2/fulltext
45
   International Agency for Research on Cancer (IARC), 2012. Asbestos (chrysotile, amosite, crocidolite, tremolite,
actinolite, and anthophyllite.. Vol. 100c. Lyon, France: IARC.
46
   Hill, Austin Bradford, The Environment and Disease: Association or Causation? President’s Address,
Proceedings of the Royal Society of Medicine, Vol. 58, pp. 295-300 (1965). Sir Austin Bradford Hill was the
professor emeritus of medical statistics at the University of London. He listed nine criteria that should be considered
in determining general causation between a toxic agent and a particular disease. They include (1) Strength of the
association of the agent and the disease, (2) Consistency of the observed association, (3) Specificity of the
association between the agent and the disease, (4) Temporality between the disease and the agent (Does exposure to
the agent lead to the disease?), (5) Biological Gradient (Is there a relationship between increasing exposure and
disease?), (6) Plausibility (Is the relationship biologically consistent with the knowledge of the day?), (7) Coherence
(Does the relationship conflict with other known facts concerning the history or biology of the disease?), (8)
Experiment (Is it possible to duplicate the effect experimentally?, i.e What happens when people stop smoking
cigarettes? Do they get better?), and (9) Analogy (Is there some other circumstance in which a comparable
relationship has been established?) “None of these nine viewpoints can bring indisputable evidence for or against the
cause and effect hypothesis and none can be required as sin qua non.” (Quotation at p. 299)


                                                          26
       Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 28 of 66



cellular mechanisms by which asbestos fibers harm the body in a manner that lead to mesothelioma
including genotoxic effects, fiber potency, translocation of fibers to the pleura,
immunosuppression, production cytokines, inflammation, and various cellular changes which
demonstrate the capacity of asbestos fibers to both initiate and promote the development of
mesothelioma. 47

        I also agree with and rely upon the generally accepted method for attribution of asbestos
related disease, the internationally developed Helsinki Criteria. 48 The Helsinki Conference Report
of 1997 (which was recently updated in 2014) consisted of a group of 19 internationally recognized
experts in asbestos disease who collectively have published over 1000 articles on asbestos
diseases. They gathered to review and rate the available asbestos literature and draw consensus
conclusions regarding diagnosis and attribution of mesothelioma. The scientists of the convention,
like IARC, followed a standard methodology of looking at all of the available evidence—not just
epidemiology—and looking for patterns from which to draw conclusions. I rely upon the Helsinki
Criteria report not only for a verification of my general and specific causation methodology
generally, but also for my use of an occupational history of asbestos exposure for specific causation
of mesothelioma cases. 49,50

       The Helsinki criteria for specific causation of mesothelioma are generally accepted
throughout the world medical community. I rely upon the Helsinki Criteria for specific causation;
that mesothelioma in any individual person is a result of the cumulative total asbestos exposure
received by that person. And consistent with the Helsinki criteria, I agree with the following
statements in that report:

•    Cumulative fiber dose is an important parameter of asbestos exposure. 51

•    A reliable work history of asbestos exposure is the most useful measure of occupational
     asbestos exposure.


47
   Dail and Hammar's textbook Pulmonary Pathology, Chapter 43. For additional reliance materials regarding
initiation, promotion and other mechanistic events in the development of mesothelioma from asbestos, also see: Lung
Biology in Health and Disease, Vol 78, The Mesothelial Cell and Mesothelioma, Executive Editor Claude Lenfant,
Edited by Marie –Claude Jaurand and Jean Bignon (1994).
48
   Consensus report, Asbestos, asbestosis, and cancer: the Helsinki criteria for diagnosis and attribution, Scand
J Work Environ Health 1997;23(4):311-316, reported by Tossavainen A. Reaffirmed in Wolff H, Vehmas T, Oksa P,
Rantanen J, Vainio H. Asbestos, asbestosis, and cancer, the Helsinki criteria for diagnosis and attribution 2014:
recommendations. Scandinavian journal of work, environment & health. 2015;41(1):5-15.
49
    Id.
50
   June 12, 2012 Deposition in Adams v. AW Chesterton of defense expert and Helsinki Participant, Victor L Roggli
51
    Subcommittee on the Epidemiology of Asbestos-Associated Disease in Quebec. The Epidemiology of Asbestos-
Related Diseases in Quebec, 7/2004; http://hesa.etui-rehs.org/uk/dossiers/files/293-
EpidemiologyAsbestosQuebec.pdf (“The level of cumulative asbestos exposure, whether the source of this exposure
was residential, occupational, domestic, or all origins combined, was always higher among cases [of mesothelioma]
than among controls…This study confirmed the known link between occupational asbestos exposure and the
development of mesothelioma, but it also shows, for the first time, an exposure-risk relationship (“dose-response”)
between mesothelioma of the pleura and cumulative exposure to asbestos from all sources combined in a population
of women. In fact, the study suggests that it is cumulative exposure or dose that determines risk, independent of
source (residential, occupational, or domestic)”, pp. 30-31.

                                                        27
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 29 of 66



•   The great majority of mesotheliomas are due to asbestos exposure.

•   A history of significant occupational, domestic, or environmental exposure to asbestos will
    suffice for attribution.

•   Mesothelioma can occur in cases with low asbestos exposure. However, very low background
    environmental exposures carry only an extremely low risk.

•   About 80% of mesothelioma patients have had some occupational exposure to asbestos, and
    therefore a careful occupational and environmental history should be taken.

•   An occupational history of brief or low-level exposure should be considered sufficient for
    mesothelioma to be designated as occupationally related.

•   A minimum of 10 years from the first exposure is required to attribute the mesothelioma to
    asbestos exposure, though in most cases the latency interval is longer (e.g. On the order of 30
    to 40 years).

•   Smoking has no influence on the risk of mesotheliomas.
       In addition to considering the general causation methodology of IARC and the specific
Helsinki Criteria for individual attribution, my personal methodology for the assessment of
Donald A. Varney’s asbestos exposure goes further with the following inquiries to determine if
an asbestos exposure is significant:

•   Are his asbestos exposures real? Documented, witnessed, or inevitable given the circumstances
    of his work as a marine machinist in shipyards?
•   Are his asbestos exposures significantly above normal background ambient air? [This question
    applies to his cumulative asbestos exposure and to his exposure to asbestos products
    manufactured by each of the Defendants.]
•   How are his asbestos exposure levels known? Either visible dusts or measurement (actual or
    simulated). [These questions are addressed by witness testimony, testing of fiber release, and
    testing of asbestos content of the product.]
•   Are his exposures repetitive? Better yet, routine and regular.
•   The risk or rate of mesothelioma is a dose-response function. High component dose, high
    component risk; low component dose, low component risk.
•   The exposures should be within a reasonable latency period (i.e., 10 years by Helsinki criteria).
       Pursuant to the Helsinki criteria method, my own interpretation of those criteria, and my
understanding of the current medical literature, as set forth above, I have reviewed Mr. Varney’s
available asbestos product exposure history information.

        It is my opinion that if a cumulative exposure is sufficient to cause mesothelioma, and the
component parts of that cumulative exposure are also each sufficient to cause mesothelioma, the
consequence is simply that multiple sufficient causes have cumulatively caused the mesothelioma.
In Varney’s case, his repetitive, high, and prolonged exposures to gaskets and packing were
sufficient to cause mesothelioma. Collectively and cumulatively, these exposures, together with


                                                 28
       Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 30 of 66



all the other substantial and sufficient exposures he received from other products, caused his
mesothelioma.

      Both IARC and Helsinki comply with this “broad range of scientific evidence,” and
“weight of the evidence” approach.

        In reaching my opinions concerning the causation of mesothelioma from asbestos
exposure, over the course of my medical/scientific career I have reviewed thousands of articles,
chapters, books and other learned treatises regarding lung diseases caused by asbestos exposure,
including mesothelioma. My reliance list contains the most commonly referenced and relied upon
scientific publications in this area, and my collection of documents contains the essential core of
studies for stating opinions on the state on the scientific literature. 52

        Consistent with IARC and the Hill methods, I do not believe that all studies are equally
reliable, and I give more weight and consideration to properly performed and executed studies.
Epidemiology is a prime example. Sufficiently large epidemiology studies with reasonably
accurate exposure information such as the Carolina chrysotile textile studies are given great
weight, whereas studies without adequate exposure information or those that lack enough power
to detect increases in disease may be given little or no weight at all. 53

         My methodology is generally accepted in the relevant scientific and medical communities;
and as referenced by Bradford Hill, Helsinki and IARC above, it employs consideration of fiber
potency, thresholds, cumulative exposure, epidemiology, available exposure information, case
reports, published experimental animal studies (i.e. toxicology, fiber biology, in vivo, in vitro,
etc.), consensus causation criteria, and autopsy studies such as those published by Mt. Sinai’s Dr.
Suzuki. 54 55



     ALL FORMS AND FIBER LENGTHS OF ASBESTOS, INCLUDING CHRYSOTILE,
                 CAUSE MESOTHELIOMA IN HUMAN BEINGS
52
   See Dr. Maddox’s Reliance list in the instant case, attached hereto.
53
   Egilman DS, Billings MA. Abuse of epidemiology: automobile manufacturers manufacture a defense to
asbestos liability. Int J Occup Environ Health. 2005, 11:360-71; also see Loomis D, Dement JM, Wolf SH,
Richardson DB. Lung cancer mortality and fibre exposures among North Carolina asbestos textile workers.
Occup Environ Med 2009;66(8):535-542. http://oem.bmj.com/content/66/8/535.abstract; Mirabelli D, Calisti R,
Barone-Adesi F, Fornero E, Merletti and Magnani C. Excess of mesotheliomas after exposure to chrysotile in
Balangero, Italy. Occup Environ Med, 2008;65:815–819. doi:10.1136/oem.2007.037689 PMID:18524838
http://oem.bmj.com/content/65 /12/815.abstract
54
   Suzuki Y and Yuen SR. Asbestos fibers contributing to the induction of human malignant mesothelioma. Ann
NY Acad Sci, 2002;982:160-176. http://www.ncbi.nlm.nih.gov/pubmed/12562635; Suzuki Y, Yuen SR, Ashley R.
Short, thin asbestos fibers contribute to the development of human malignant mesothelioma: pathological evidence.
Int J Hyg Environ Health, 208 (3):201-10 (2005); See also Sebastian P, Janson X, Gaudichet A, Hirsch A, Bignon J,
1980. Asbestos Retention in Human Respiratory Tissues: Comparative Measurements in Lung Parenchyma
and in Parietal Pleura, Biological Effects of Mineral Fibers, 1. IARC Scientific Publication (1980)
55
  I am also in agreement with the methodology and conclusions expressed in Markowitz S. Asbestos-related lung
cancer and malignant mesothelioma of the pleura: selected current issues. Semin Respir Crit Care Med.
2015;36(3):334-46.

                                                       29
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 31 of 66




        The overwhelming global scientific consensus is that all three commercial types of asbestos
- amosite, crocidolite and chrysotile - are capable of causing diffuse mesothelioma. See e.g., The
International Agency for the Research on Cancer, Monographs on the Evaluation of the
Carcinogenicity of Chemical to Humans (1977), (“many pleural and peritoneal mesotheliomas
have been observed after occupational exposure to crocidolite, amosite and chrysotile asbestos”);
Occupational Safety and Health Administration, Occupational Exposure to Asbestos,
Tremolite, Anthophylite, and Actinolite; Final Rules, (1986), (“all fiber types, alone or in
combination, have been observed in studies to induce lung cancer, mesothelioma, and asbestosis
in exposed workers”); Environmental Protection Agency, Asbestos: Manufacture, Importation,
Processing and Distribution in Commerce Prohibitions; Final Rule (July 12, 1989);
Occupational Safety and Health Administration, 29 CFR Parts 1910, et al, Occupational Exposure
to Asbestos; Final Rule, (August 10, 1994), (“although there is some evidence linking chrysotile
to a lower mesothelioma rate than some amphibole fiber types, OSHA believes that there is
insufficient evidence to show that chrysotile does not present a significant mesothelioma risk to
exposed employees”); Asbestos Bibliography, U.S. Department of Health and Human Services
(September 1997), (“both epidemiologic evidence and experimental confirmation indicate that
chrysotile, amosite, and crocidolite asbestos are causative agents for mesothelioma”).

        The causal relationship between exposure to chrysotile asbestos and mesothelioma has
been observed across several different cohorts of workers exposed to chrysotile and is now well
established. For example, studies of chrysotile miners have revealed increased mortality rates for
mesothelioma. McDonald et al., Mesothelioma in Quebec Chrysotile Miners and Millers:
Epidemiology and Aetiology, Ann. Occup. Hyg., 41(6):707-719 (1997), (rate of 35.3 per one
hundred thousand person years in main mines and 16.6 per one hundred thousand person years in
the smaller mines); Mirabelli D, Calisti R, Barone Adesi F, Fornero E, Merletti F, Magnani C.
Excess of Mesotheliomas after Exposure to Chrysotile in Balangero, Italy, Occup Environ
Med. 2008 Jun 4 (27 mesotheliomas of both blue collar workers and white collar workers in a
tremolite-free chrysotile mining community, a greatly excessive mortality rate). Similarly, a study
of the mortality of 2,242 women with environmental and/or household exposure who lived in two
chrysotile asbestos mining areas of the province of Quebec found seven “pleural cancers” (i.e.
mesothelioma). Camus, et al., Nonoccupational Exposure to Chrysotile Asbestos and The Risk
of Lung Cancer, New England J. Med. 338(22):1565-1571 (1998), ((SMR of 7.63 (95% CI 3.06
to 15.73)).

        A study of 5,932 male employees of a plastics research facility that manufactured products
from the mined chrysotile asbestos found a SMR for mesothelioma of 3.73 (95% CI 1.21 to 8.70).
Dell & Teta, Mortality Among Workers at a Plastics Manufacturing and Research and
Development Facility: 1946-1988, Am. J. Indus. Med. 28:373-384 (1995). A study of plasterers,
individuals who used joint compounds that contained chrysotile asbestos reported a Proportionate
Mortality Ratio (PMR) of 2.03 for mesothelioma deaths. See Hodgson, et al., Mesothelioma
Mortality in Britain: Patterns by Birth Cohort and Occupation, Ann. Occup. Hyg. 41(Supp.
1):129-133 (1997), see also Coggon, et al., Differences in Occupational Mortality from Pleural
Cancer, Peritoneal Cancer, and Asbestosis, Occup. & Envtl. Med. 52:775-777 (1995),
(reporting SMR of 2.07 for pleural cancers).



                                                30
       Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 32 of 66



        In a recent epidemiological study from China, two cases of mesothelioma were
encountered in a 25-year longitudinal study of 515 workers employed in the manufacture of
products containing virtually amphibole free chrysotile asbestos. Given the size of the population
studied, the finding of two mesothelioma cases constituted a significant finding. See Cancer
Mortality Among Workers exposed to Amphibole-Free Chrysotile asbestos, Am. J. of Epid.,
154(6):538-43 (2001). More recently, Jiang Z, et al. (Hand-spinning chrysotile exposure and
risk of malignant mesothelioma: a case-control study in Southeastern China. Int J Cancer.
2017 Sep 26. doi: 10.1002/ijc.31077) demonstrated “chrysotile exposure was associated with
significantly elevated risk of mesothelioma, reaching OR = 10 [CI 1.4-65] for possible exposures
and 64 [CI 12-328] for definite exposures. A dose-response relationship of cumulative exposure
index (CEI) with risk of mesothelioma was found, reaching 28 (CI 6-137) for CEI at 0-0.5f/ml-
years,” and even higher for greater exposures.

        Further support of chrysotile's ability to cause mesothelioma was found in a review of death
certificates of workers in an asbestos textile plant in South Carolina that utilized a total quantity
of 2000 pounds of crocidolite and approximately 500 million pounds of chrysotile, which revealed
three cases of mesothelioma. Hein, et al., Follow-up study of chrysotile textile workers: cohort
mortality and exposure-response, Occup Environ Med April 20, 2007 [Epub ahead of print]. See
also Li, et al., Cohort Studies on Cancer Mortality Among Workers Exposed Only to
Chrysotile Asbestos: a Meta-analysis, Biomedical and Environmental Sciences 17:459-468
(2004), (a meta-analysis of 26 cohort studies which demonstrated an excessive rate of
mesothelioma and lung cancer among workers exposed solely to chrysotile asbestos). See also
Everatt et al, Occupational Asbestos Exposure Among Respiratory Cancer Patients in
Lithuania, Am. J. Ind. Med., 50:455-463 (2007), (Retrospective analysis of patients in Lithuania
where the predominate fiber was chrysotile containing only a small amount of tremolite. One of
the four mesothelioma patients had an 8.8 fiber years cumulative exposure estimate and three
remaining mesothelioma patients had estimated cumulative exposure to asbestos <0.01 fiber years.
Chrysotile was the only fiber type found in the lungs.). 56

       There have been several recent studies and reviews, which found an increased incidence of
mesothelioma from exposures that were primarily or exclusively attributable to chrysotile
asbestos. Please see: Kanarek M, Mesothelioma from Chrysotile Asbestos: Update, Ann.
Epidemiology 21(9):688-697 (Sept. 2011); Erratum in Ann Epidemiol. 2012 May;22(5):377;
Madkour MT, Environmental exposure to asbestos and the exposure-response relationship
with mesothelioma, E. Mediterranean Health J. 15(1):25-38 (2009); Loomis D, et al., Lung
cancer mortality and fibre exposures among North Carolina asbestos textile workers, Occup
and Envir Med. 66(8):535-542 (Aug. 2009); Pira et al., Mortality from cancer and other causes
in Balangero cohort of chrysotile asbestos miners, Occup Environ Med 66(12):805-809 (2009);
Shcherbakov SV, et al., The Health Effects of Chrysotile Asbestos: Contribution of Science to
Risk-Management Decisions, Can. Mineral., Spec. Publ. 5:187-198 (2001).



56
   Fiber-years is a measure of cumulative asbestos exposure and can be calculated by concentration (fibers/ml or
fibers/cc) times duration of exposure (in years or fractions of years), and its notation is synonymous with fibers per
cc/years. A cubic centimeter (cc) is about the size of a small thimble or a sugar cube, and a person will inhale about
six to eight million cubic centimeters of air in a typical day.

                                                         31
       Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 33 of 66



        The capability of chrysotile asbestos to cause mesothelioma is further supported by
molecular biological studies, animal experiments, epidemiological studies, case reports, and
asbestos tissue burden studies. For example, in a study by Dr. Suzuki and Yuen, 151 human
malignant diffuse mesothelioma cases were identified and characterized by high-resolution
analytical electron microscopy. Chrysotile alone, in the absence of amosite or crocidolite, was
found in the lungs in over 23% of the cases. See Suzuki and Yuen, Asbestos Tissue Burden
Study on Human Malignant Mesothelioma, Industrial Health, 39:150-160 (2001).

        As previously discussed, IARC has conducted an exhaustive review of epidemiological
studies and other studies on the occurrence of cancer worldwide and maintains a series of
monographs on the carcinogenic risks to humans posed by a variety of agents, mixtures and
exposures. IARC met in 2009 to update the carcinogenicity of asbestos, and they concluded:
“epidemiological evidence has increasingly shown an association of all forms of asbestos
(chrysotile, crocidolite, amosite, tremolite, actinolite, and anthophyllite) with an increased risk of
lung cancer and mesothelioma.” IARC also concluded that there are now a number of “established
mechanistic events” associated with damage from asbestos and the development of mesothelioma.
IARC concluded that chrysotile asbestos is a genotoxic carcinogen for mesothelioma. A Review
of Human Carcinogens – Part C: Metals, Arsenic, Dust, and Fibres, comment in The Lancet,
10:453-454 (2009). (The updated IARC monograph on asbestos was published in 2012.)
http://monographs.iarc.fr/ENG/ Monographs/vol100C/mono100C-11.pdf

        Also, on June 4, 2012, the Joint Policy Committee of the Societies of Epidemiology issued
its Position Statement on Asbestos. This is a consortium of epidemiology societies and
organizations, both national and international, including the American College of Epidemiology.
They called for a global ban on the use of asbestos because “[a] rigorous review of the
epidemiologic evidence confirms that all types of asbestos fibre are causally implicated in the
development of various diseases and premature death . . . all forms of asbestos are capable of
inducing mesothelioma, lung cancer, asbestosis and other diseases.” Id. at p. 2. This consortium of
epidemiological societies also noted that “[a] large number of studies have reported an excess of
mesothelioma and lung cancer among workers who were predominantly exposed to chrysotile
asbestos,” id. at p. 11, and that “evidence from other scientific disciplines also demonstrates that
chrysotile alone causes not only lung cancers (and asbestosis), but also pleural and peritoneal
mesothelioma.” Id. at p. 13. Please see: Position Statement on Asbestos, from the Joint Policy
Committee of the Societies of Epidemiology (JPC-SE) June 4, 2012.
http://www.jpc-se.org/documents/03.JPC-SE-Position_Statement_on_Asbestos-June_4_2012-
Full_Statement_and_Appendix_A.pdf

        Every scientific or governmental agency that has examined this issue has concluded that
all asbestos fiber types, including chrysotile, are capable of causing of malignant mesothelioma. 57

57
  The International Agency for the Research on Cancer, Monographs on the Evaluation of the Carcinogenicity
of Chemical to Humans (1977) (“many pleural and peritoneal mesotheliomas have been observed after occupational
exposure to crocidolite, amosite and chrysotile asbestos”); Occupational Safety and Health Administration,
Occupational Exposure to Asbestos, Tremolite, Anthophylite, and Actinolite; Final Rules, (1986) (“all fiber
types, alone or in combination, have been observed in studies to induce lung cancer, mesothelioma, and asbestosis in
exposed workers”); Environmental Protection Agency, Asbestos: Manufacture, Importation, Processing and
Distribution in Commerce Prohibitions; Final Rule, (July 12, 1989); Occupational Safety and Health


                                                        32
       Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 34 of 66



It has been well established through animal injection studies that chrysotile fibers, when placed in
direct contact with the pleura, have the capability of causing malignant changes in the mesothelial
cells. 58

        For the disease mesothelioma, occupational, para-occupational, or domestic asbestos
exposures that are as short as a day to a few days have caused mesothelioma in humans, see e.g.,
Greenberg, M., Lloyd Davies, TA. Mesothelioma Register-1967-'68. British Journal of Industrial
Medicine, 1974; 31:91-104. Skammeritz E, Omland LH, Johansen JP and Omland. Asbestos
Exosure and Survival in Malignant Mesothelioma: A Description of 112 Consecutive Cases
at an Occupational Clinic, The International Journal of Occupational and Environmental
Medicine,Vol 2, No 4 October (2011), NIOSH Revised Recommended Asbestos Standard, U.S.
Dept. of Health, Education, and Welfare, Public Health Service, Center for Disease Control, Table
IIII-2, Mesothelioma from Occupational Exposure of One Day, p. 55 (1976) (9 cases from
mesothelioma from one day of exposure to asbestos); Lieben and Pistawka, 'Mesothelioma and
Asbestos Exposure, Arch. Environ. Health 14:559-566 (1967)., One case involved exposure for
only one day; multiple cases involved simply living in the neighborhood of an asbestos factory.
As OSHA had stated, “[a]sbestos exposures as short in duration as a few days have caused
mesothelioma in humans,” and “[e]very occupational exposure to asbestos can cause injury [or]
disease.” OSHA Asbestos Fact Sheet 2013. Many cases of mesothelioma are caused by exposures
to asbestos that are much lower than occupational exposures, such as from living in the same house
as an asbestos exposed worker e.g, Fiber Types, Asbestos Potency, and Environmental
Causation – A Peer Review of Published Work and Legal and Regulatory Scientific
Testimony, Egilman D, Int J Occup Environ Health 2009: 15:202-228 (2009) or living a half mile
away from an asbestos manufacturing plant where the levels of exposure can be less than 0.01 f/cc,
e.g. Madkour 2009, and that the Everatt case series showed mesothelioma caused by chrysotile




Administration, 29 CFR Parts 1910, et al, Occupational Exposure to Asbestos; Final Rule, (August 10, 1994)
(“although there is some evidence linking chrysotile to a lower mesothelioma rate than some amphibole fiber types,
OSHA believes that there is insufficient evidence to show that chrysotile does not present a significant mesothelioma
risk to exposed employees”); “Asbestos Bibliography,” U.S. Department of Health and Human Services (September
1997) Pl. Ex. 1-17 (“While the number of mesothelioma cases from populations exposed only to chrysotile has been
small, an association with chrysotile exposure has been definitively established”); Atlas of Respiratory Disease
Mortality, United States: 1982-1993, U.S. Department of Health and Human Services, National Institute for
Occupational Safety and Health, 1998; Agency for Toxic Substances and Disease Registry (2001)(“There is general
agreement among scientists and health agencies . . . [e]xposure to any asbestos type (i.e., serpentine or amphibole)
can increase the likelihood of lung cancer, mesothelioma, and nonmalignant lung and pleural disorders”).
58
   See Bolton, Davis, Donoldson and Wright, Variations in the Carcinogenicity of Mineral Fibers, Ann. Occup.
Hyg. 26:569-583 (1982); Craighead et al, Characteristics of Tumors and Tumor Cells Cultured From Experimental
Asbestos-Induced Mesotheliomas in Rats. American Journal of Pathology, 129:448-462 (1987).


                                                         33
       Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 35 of 66



exposures lower than 0.01 fiber years of cumulative exposure, which could be reached in a few
days of exposure at occupational exposure levels or para-occupational exposure levels. 59 60

        As previously discussed, the overwhelming majority of respirable asbestos fibers resulting
from occupational exposures are short fibers, i.e. smaller than the regulatory OSHA fibers which
are defined as fibers that are greater than 5 microns long. These short asbestos fibers are the fibers
which are typically relocated to extra-pulmonary sites, such as the pleura, where mesotheliomas
develop. These short fibers are also toxic and contribute to the genotoxic carcinogenic events
leading to mesothelioma. 61 See, e.g, articles listed in Category 9 of my Reliance list attached
hereto. see also Appel, J. D., Johnson E.M. et al. (1988). Asbestos Fibers Mediate
Transformation of Monkey Cells by Exogenous Plasmid DNA. Proc Natl Acad Sci USA
85(October); Nicholson, W.J. Johnson E.M. et al, Asbestos, carcinogenicity and public policy.
Science (Lett.) 248, 795-700 (1990); Gan L, Johnson EM et al, Transfection of human
mesothelial cells mediated by different asbestos fiber types, Environ res. 62(1): 28-42, July
1993); Lezon-Geyda K, Johnson EM et al, Chrysotile asbestos fibers mediate homologous
recombination in Rat2 lambda fibroblasts: implications for carcinogenesis, Mutat Res. 12;
361(2-3): 113-20 (Dec. 1996).

        Some of the most compelling evidence of the fact that mesothelioma is caused by chrysotile
is found in the numerous studies of Dr. Suzuki which demonstrated that short chrysotile fibers are
the primary type of asbestos fiber found in the space where mesothelioma occurs. 62 63



                                   INDIVIDUAL SUSCEPTIBILITY

59
   These peer reviewed articles also support my opinion that chrysotile exposures cause mesothelioma: Markowitz S.
Asbestos-related lung cancer and malignant mesothelioma of the pleura: selected current issues. Semin Respir
Crit Care Med. 2015;36(3):334-46.; Kanarek MS. Mesothelioma from chrysotile asbestos: update. Ann Epidemiol.
2011;21(9):688-97.; Li L, Sun TD, Zhang X, Lai RN, Li XY, Fan XJ, Morinaga K. Cohort studies on cancer
mortality among workers exposed only to chrysotile asbestos: a meta-analysis. Biomed Environ Sci.
2004;17(4):459-68.
60
   Also see Lemen RA. Chrysotile asbestos as a cause of mesothelioma: application of the Hill causation model.
Int J Occup Envrion Health. 2004;10(2):233-9 and Hill AB. The Environment and Disease: Association or
Causation? Proceedings of the Royal Society of Medicine. 1965;58(5):295-300.
61
   Dodson and Hammar, Asbestos Risk Assessment, Epidemiology and Health Effects, 2d ed. (2006), p. 167.
62
   Suzuki Y and Yuen SR. Asbestos fibers contributing to the induction of human malignant mesothelioma. Ann NY
Acad Sci, 2002;982:160-176. http://www.ncbi.nlm.nih.gov/pubmed/12562635
63
   For example, Pathologist Dr. Suzuki of Mt. Sinai Hospital has shown that short chrysotile fibers preferentially
translocate to target organ for pleural malignant mesothelioma. Suzuki Y and Yuen SR (2001). Dr. Suzuki
examined 151 human mesothelioma cases. In 23% of these cases the only fiber found in the lungs was chrysotile.
Asbestos tissue burden study on human malignant mesothelioma. Ind Health 39(2): 150-160; Suzuki Y and Yuen
SR (2002). Asbestos fibers contributing to the induction of human malignant mesothelioma. Ann N Y Acad
Sci 982: 160-176; and Suzuki Y, et al (2005), Short, thin asbestos fibers contribute to the development of
human malignant mesothelioma: pathological evidence. Int J Hyg Environ Health 208(3): 201-210; . Sebastien
P, Janson X, Bonnaud G. Translocation of Asbestos Fibers Through Respiratory Tract and Gastrointestinal
Tract According to Fiber Type and Size, in Lemen R and Dement JM, Eds. Dusts and Disease (1979); Bignon, et
al., Human and Experimental Data on Translocation of Asbestos Fibers Through the Respiratory System,
Annals New York Academy of Sciences, 745-750 (1979)


                                                       34
       Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 36 of 66




       There is a substantial individual susceptibility component to asbestos-induced
malignancies. Just as some people are more susceptible to the common cold, the flu, other ailments
or even inebriation, different people have different susceptibilities to mesothelioma. For example,
one study found that two family groups have extraordinary levels of mesothelioma. None had the
high occupational or para-occupational exposures, but it was determined that all members of both
families lived in homes that had low levels of chrysotile contamination. 64 Indeed, Testa, et al.
noted:

         “Some individuals develop mesothelioma following exposure to small amounts of
         asbestos, whereas others exposed to heavy amounts do not. We have reported
         mesothelioma clustering in some US and Turkish families in which up to 50% of
         members developed mesothelioma. This incidence far exceeds that observed in
         cohorts exposed to high levels of asbestos. 65”

       Individual susceptibility is a major factor in explaining why as many as 90% of people with
huge asbestos exposures, such as pipe coverers never develop mesothelioma while other people
with low environmental or domestic exposures do develop mesothelioma.

        There is a range of strength of immunosuppressive and other defense factors, such as
variable fiber clearance efficiency among the general population. Individual susceptibility may
also be affected by other factors, including BAP1 tumor predisposition syndrome, which is a rare
genetic disorder. 66 Every person who develops mesothelioma is someone whose body defenses
are overwhelmed by the dose of asbestos that he or she received. No one can predict in advance
how much asbestos exposure is needed for any specific individual to develop mesothelioma. Once
someone does develop mesothelioma, it is the result of that person’s cumulative asbestos exposure,
although each component exposure, by itself, may not necessarily be significant. We know from
animal studies, in vitro and in vivo studies, and genotoxic studies that all asbestos fibers that reach
the target area both initiate and promote a carcinogenic response.




                      MESOTHELIOMA IS A DOSE-RESPONSE DISEASE:


64
   Testa et al, Germline BAP1 Mutations predispose to malignant mesothelioma, Nature Genetics, published
online August 28, 2011.
65
   Testa, id.
66
   Individual susceptibility can radically alter an asbestos-exposed individual’s risk of mesothelioma and consequently
traditional notions of dose response. In heavily exposed insulators less than 10% of the workers developed
mesothelioma with over 90% of workers showing a certain resistance to developing this cancer. J. Ribak, et al.,
Malignant Mesothelioma in a Cohort of Asbestos Insulation Workers: Clinical Presentation, Diagnosis, and
Causes of Death, 45 Brit. J. Ind. Med. 182 (1988). On the other hand, in just low level chrysotile contamination of
homes, families carrying BAP1 germ line mutations have extremely high incidences of mesothelioma. Id. Joseph R.
Testa, et al., Germline BAP1 Mutations Predispose to Malignant Mesothelioma, 43(10) Nature Genetics (2011).


                                                          35
       Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 37 of 66



      THE GREATER THE DOSE OF ASBESTOS, THE GREATER THE RISK FOR
                     DEVELOPING MESOTHELIOMA

        There is a generally accepted consensus in the medical community that cumulative dose
contributes both to the prospective risk of getting mesothelioma and to the retrospective cause of
the disease if it occurs. 67 This is consistent with a linear dose response model that was first used
by the world-famous Dr. Julian Peto in his studies of mesothelioma in England. 68

       This model was used in a major epidemiological study in France where a large French
cohort was investigated to determine what exposures influenced the risk and causation of
mesothelioma. That study found that with every isolated exposure parameter where the dose
increased, the total cumulative exposure was the best indicator of risk and causation.
         A dose-response relationship was observed with the cumulative exposure index
         (CEI)…
         In this study, we used several surrogate parameters for dose to examine the dose
         response relationship. We considered separately the intensity, frequency and
         duration of exposure, and each parameter was significantly related to
         mesothelioma. The relationship increased together with each parameter. In
         addition, when each of these parameters was adjusted for the others, the relative
         risk of each, although lower, remained significant. These results suggests that each
         exposure parameter contributed to some extent to the mesothelioma, although the
         dose-response relationship seemed to be best described by the CEI…

         We observed a dose–response relationship with cumulative exposure for both
         intermittent and continuous patterns of exposure. (emphasis added) 69

        Simply stated, the more someone is exposed to asbestos, the greater their risk for the
development of mesothelioma. To illustrate this point, occupational asbestos product users have
a higher rate of mesothelioma than bystanders who don’t directly use asbestos products;
occupational bystanders have a higher rate of mesothelioma than the families of asbestos product
users; and the lowest rate of mesothelioma is in persons that have mesothelioma from living close
to a major source of asbestos exposure, like a shipyard, an asbestos mine, or an asbestos factory.



67
   Dail & Hammar’s Pulmonary Pathology, Third Edition, Vols I and II (Chapter 43), especially pp 579-582 and
p587; also see other Peto derived models including the 1986 EPA Asbestos Risk Assessment Model, the 1986
OSHA Asbestos Risk Assessment Model, and the 1984 National Academy of Science Asbestiform Fibers
Nonoccupational Health Risk.
68
   Dr. Peto is a world-renowned epidemiologist and statistician who teaches at Oxford University. He is famous for
his work on complex statistical models including meta-analysis and the “Peto Model” which is the basis for almost
all asbestos related risk models. He is also well known for his publications with Sir Richard Doll, who was a pioneer
in tobacco and asbestos hazards, including the first conclusive epidemiological proof of human cancer from
asbestos.
69
   Mesothelioma, eds Bruce W.S. Robinson & A. Philippe Chahinian, 2002, especially Chapter 2 by Bignon J,
Iwatsubu Y, Galateau-Salle F, and Valleron AJ. at p 36-37.


                                                         36
              Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 38 of 66



              Based on these epidemiologic studies and others on my reliance list, there is a linear dose
      response relationship between the amount of asbestos to which an individual is exposed and the
      risk of developing mesothelioma. This concept is decades old and is generally accepted in the
      medical and scientific communities. The linear dose-response relationship attempts to predict the
      expected rates of mesothelioma at various exposure levels over various periods of time.

             This first chart illustrates “relative risk” and it simply demonstrates mathematically, that
      with various levels of exposure (as calculated by the Environmental Protection Agency and
      OSHA), with increasing exposure the number of people who develop mesothelioma will likewise
      increase. 70 This is known as a linear dose response curve.


     Source         Exposure              Year(s) [year]              Dose [fiber-yr/mL]          Risk              Relative Risk
ATSDR, 2001        0.0001 to                                              0.007 to
McDonald,1996                                    70                                         1-2 per million      No increased risk
Hillerdal, 1999    0.00000001                                             0.0000007
                    [medium                                                [medium              or less             “Referent”
                    0.000001]                                              0.00007]
                                                                                                                      “1x”
                                    Starting the exposure at the                            0.4 per 100,000         2-4 times
  EPA, 1986           0.0001        age of 20 for 20-years.                 0.002             [4 per million]

                                                                                           1.9 per 100,000         9-19 times
  EPA, 1986           0.0001                     70                         0.007           [19 per million]

                                    Starting the exposure at the                           4.1 per 100,000        20-40 times
  EPA, 1986            0.01         age of 20 for 1-year                     0.01          [41 per million]

                                    Starting the exposure at the                           6.9 per 100,000        35-70 times
  OSHA, 1986;          0.1          age of 25 for 1-year                     0.1           [69 per million]
  MSHA, 2008
                                                                                                                                     s
                                    Starting the exposure at the                            44.5 per 100,000     220-445 times
  EPA, 1986            0.01         age of 20 for 20-years                   0.2
                                                                                             [445 per million]
                                    Starting the exposure at the                                                 260-517 times
  EPA, 1986            0.01        age of 20 for a 70-year lifetime          0.5            51.7 per 100,000
                                      or 50 years of exposure
                                                                                             [517 per million]                       s
                                    Starting the exposure at the                           73 per 100,000        365-730 times
 OSHA, 1986            0.1          age of 25 for 20-years                   2.0           [730 per million]

                                    Starting the exposure at the                            82 per 100,000       410-820 times
 OSHA, 1986            0.1          age of 25 for 45-years                   4.5           [820 per million]




              Relative risk can be understood more intuitively as a measure of association. Relative
      risk can be directly determined in a cohort study by calculating a risk ratio (RR). The relative
      risk (RR) is the probability that a member of an exposed group will develop a disease relative to
      the probability that a member of an unexposed group will develop that same disease. In other
      words, the risk of mesothelioma in an exposed population when compared to the risk of
      mesothelioma in a “normal” or unexposed population. This method is often used with
      “prospective” cohort studies.

      70
        Nicholson. Risk Assessment Asbestiform Fibers: Nonoccupational Health Risks, published by the National
      Research Council/National Academy of Sciences in 1984

                                                                37
       Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 39 of 66




RR = P(disease | exposed)
    P(disease | unexposed)

       Please notice the difference between Odds Ratio and Relative Risk: Odds ratios (OR) are
commonly reported in the medical literature as the measure of association between exposure and
outcome. In the mesothelioma literature, ORs are generally a comparison of the frequency of
exposure in patients with mesothelioma with the frequency of exposure in matched patients
without mesothelioma. They are commonly used in retrospective, case-control studies.

       The odds ratio (OR) is the odds of disease among exposed individuals divided by the
odds of disease among unexposed.

OR =      P(exposure |disease) /     (1 - P(exposure | disease)
        P(exposure | nondisease) / (1 - P(exposure | nondisease)




           Source                   Fiber-type          Fiber-years/mL       OR (Odds Ratio)
     Iwatsubo - Pleural
                                                         0.001-0.49            1.2 (0.8-1.8)
   Mesothelioma...French            Not stated
                                                          0.5-0.99             4.2 (2.0-8.8)
     Population - 1998
Rodelsperger - Asbestos and                                >0-0.15            7.9 (2.1 - 30.0)
                                    Not stated
    Man Made... - 2001                                    >0.15-1.5           21.9 (5.7-83.8)
   Rolland - Risk of pleural
Mesothelioma…1998-2002 -            Not stated            >0.0-0.07         2.8 (95% CI 1.7-4.7)
             2006
 Lacourt - Occupational and
    Non-occupational...
                                    Not stated              <0.1              4.0 (1.9 to 8.3)
   Mesothelioma - 2014

                                                                           4.4 (1.7 to 11.33) for
                                                                                all subjects.
Ferrante – Occupational
                                    Not stated            ≥0.1-<1          3.8 (1.3 to 11.1) for
and non-occupational
                                                                             non-ccupational
       – 2015
                                                                                  exposure.
  Jiang – Hand-spinning                                    0-0.5              28 (6-137)
                                    Chrysotile
   Chrysotile and Meso                                    0.5-28.6            36 (7-184)
      Risk - 2017                                          >28.6              79 (14-451




        A basic discussion of the mathematical similarities and differences between RR and OR
can be found in the article by: Viera AJ. Odds ratios and risk ratios: what's the difference
and why does it matter? South Med J. 2008 Jul;101(7):730-4.

                                                 38
       Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 40 of 66




        Because asbestos dust is so strongly associated with mesothelioma, proof of significant
exposure to asbestos dust is proof of specific causation. See Boffetta, Health Effects of Asbestos
Exposure in Humans: A Quantitative Assessment, Med Lav 89(6):471-480 (1998), ("Because
of the rarity of the disease and the specificity of the causal association, all cases occurring among
asbestos exposed workers are attributed to this exposure"). Indeed, the causal relationship between
exposure to asbestos dust and the development of mesothelioma is so firmly established in the
scientific literature that it is accepted as a scientific "fact."

       Mesothelioma is known as a “Signal Tumor” for asbestos exposure. 71 This is because
mesothelioma is a rare disease and the causal link between asbestos exposure and mesothelioma
is so well established that when mesothelioma occurs it “signals” prior asbestos exposure even
when the victim cannot recall the exposure which may have occurred 40 years previously and have
been invisible at the time.

        Mesothelioma is a disease in which the disease itself, with a reasonable degree of medical
certainty, tells you the cause. In this regard it is different from lung cancer, which has many causes,
including asbestos.

        It is my opinion that mesothelioma is a dose-response disease and that the resulting disease
is the cumulative result of the exposures to asbestos that a person receives. Mesothelioma is a
single indivisible injury or disease process caused by the cumulative asbestos exposure of an
individual. Due to individual susceptibility there is no way to determine from epidemiology or
otherwise who will get mesothelioma from a specific dose and who will not. Instead, the generally
accepted view of the medical community is that if someone gets the disease mesothelioma, and if
there is an identifiable exposure that is clearly and significantly above background levels, e.g.
several orders of magnitude, as discussed above, it does contribute to causation of that
mesothelioma. 72 The cumulative exposure to asbestos that a mesothelioma victim has received in
his/her lifetime has caused impact to the lungs and pleura, has overwhelmed the body’s defense
mechanisms and has caused that mesothelioma.

       This process takes place as fibers inhaled into the lungs are transported to the pleura and
peritoneum and cause injury there, including injury to the mesothelial cells, regeneration of
mesothelial cells, and genetic changes to mesothelial cells caused by interaction between the
asbestos fibers and the chromosomes of those individual cells. Eventually in a person who
develops a mesothelioma, there will be a conversion of one or more of those mesothelial cells to a


71
   See e.g. Henry Anderson, Irving Selikoff, et al. Household Exposure to Asbestos and Risk of Subsequent
Disease, published in Dust and Disease, edited by Richard Lemen and John Dement (1979)
72
   Individual susceptibility can radically alter an asbestos-exposed individual’s risk of mesothelioma and consequently
traditional notions of dose response. In heavily exposed insulators less than 10% of the workers developed
mesothelioma with over 90% of workers showing a certain resistance to developing this cancer. J. Ribak, et al.,
Malignant Mesothelioma in a Cohort of Asbestos Insulation Workers: Clinical Presentation, Diagnosis, and
Causes of Death, 45 Brit. J. Ind. Med. 182 (1988). On the other hand, in just low level chrysotile contamination of
homes, families carrying BAP1 germ line mutations have extremely high incidences of mesothelioma. Joseph R.
Testa, et al., Germline BAP1 Mutations Predispose to Malignant Mesothelioma, 43(10) Nature Genetics (2011).


                                                          39
       Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 41 of 66



malignant phenotype, which then eventually grows into a tumor that presents clinically as a
mesothelioma.

        The more asbestos fibers that are inhaled into the lung, the more likely it is that more of
them will be translocated to the pleura and peritoneum. Animal studies have shown that the
transfer of asbestos fibers from the time of inhalation to the pleura can be as short as seven days. 73
Of course, some of the fibers inhaled may be removed by the mucociliary escalator, some fibers
will be deposited in the alveolar spaces, some coughed-up, and some may be taken up by
macrophages. Other fibers may work their way into the interstitium or make their way to the
lymph nodes. But there are fibers from each significant exposure that make their way to the pleura
and peritoneum, which are comprised of mesothelial cells that are the target cells for
mesothelioma. The occurrence of mesothelioma is a certain sign that the body’s defenses have
been overwhelmed.

         If a person is exposed to few asbestos fibers, then there will be fewer fibers that ultimately
make their way to the pleura and peritoneum. Conversely, if a person is exposed to more asbestos
fibers, there will be more fibers that make their way to the pleura and peritoneum. This is the
nature of the dose-response relationship between asbestos exposure and mesothelioma: the more
asbestos exposure a person has, the greater his/her chance of developing mesothelioma. In a
person who develops mesothelioma, that disease is the result of the total cumulative exposure to
asbestos. 74

        The reality of disease causation with respect to mesothelioma is generally accepted in the
scientific community and has been eloquently summarized in the article Asbestos Exposure
Causes Mesothelioma, But Not This Asbestos Exposure: An Amicus Brief to the Michigan
Supreme Court, Int J Occup Environ Health 2007; 13:318-327. This paper was written by Laura
S. Welch, M.D., Medical Director of the Center to Protect Worker Rights, who was joined by 51
other signers onto the communication, including numerous prominent physicians and scientists,
who, together, “represent hundreds of years of experience researching, diagnosing, and treating
asbestos-related diseases in workers and their families[,] have published extensively in this filed
for more than 30 years and have conducted dozens of epidemiological and other studies into the
issues of asbestos and disease.” See id. at 318, 323-25. 75

73
   Viallat JR, Raybaud F, Passarel M and Boutin C. Pleural Migration of Chrysotile Fibers after Intratracheal
Injection in Rats. Archives of Environmental Health: An International Journal, September/October 1986 (Vol. 41,
No. 5), pp. 282-286.
74
   Asbestos, Asbestosis, and Cancer: the Helsinki criteria for Diagnosis and Attribution, Consensus report,
Scandinavian Journal of Work and Environmental Health, 23, 311-316 (1997); Robinson & Chaninian, Eds.
Mesothelioma, - Chapter 2 - Bignon, et al. HISTORY AND EXPERIENCE OF MESOTHELIOMA IN EUROPE
(2002), p. 36-37.
75
   Also see expert amicus briefs in the Rost v. Ford Motor Co. “Cumulative exposure is merely an extension of the
ancient concept of dose-response: “…’the dose makes the poison’ is the oldest maxim in the field.” Toxicologists
generally posit two main dose-response curves: those that have a “threshold” and those that do not…The second
general type of a dose-response curve is one that is considered to have no threshold. The most important example
for toxic torts is that of cancer. The underlying cause of many cancers is a persistent genetic mutation allowing the
unbridled growth of a cell which then results in a clone of cancer cells” quoting Bernard D. Goldstein, Toxic Torts:
The Devil is in the Dose, 16(2) J.L. & Polly, 551 (2008). Bernard D. Goldstein is Professor of Environmental and
Occupational Health and former Dean of the University of Pittsburg Graduate School of Public Health.; Dixon v.
Ford Motor Co.

                                                         40
       Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 42 of 66




         In this paper, at 320-321, Dr. Welch, et al., state the following:

         Accepted Method for Evaluating Disease Causation in an Individual: Generally
         and as Applied to Asbestos Exposure and Mesothelioma

         Examining the question of causation of disease in an individual generally involves four
         questions: 1) was the individual exposed to a toxic agent 2) does the agent cause the
         disease present in the individual; 3) was the individual exposed to this substance at a
         level where disease has occurred in other settings; and 4) have other competing
         explanations for the disease been excluded?

         There is no reasonable dispute regarding Question 2 - asbestos causes mesothelioma.
         Additionally, there are no well-accepted competing explanations regarding
         mesothelioma that must be excluded, resolving Question 4. As a result, when
         considering the issue of causation of a mesothelioma, once an occupational or para-
         occupational exposure to asbestos has been established (Question 1), the sole question
         remaining for examination is whether the exposure or set of exposures of that
         individual is similar to exposures that have been documented to cause mesothelioma
         in others (Question 3).

         The mainstream scientific community is in consensus regarding the resolution of
         Question 3. As discussed above, there is no safe level of exposure to asbestos. Even
         exposure at current regulatory levels results in excess mesotheliomas. Accordingly,
         the consensus of the scientific community is that any occupational or para-occupational
         exposure to asbestos, even brief or low-level exposures, must be considered causal in
         an individual with a mesothelioma.


           EPIDEMIOLOGIC STUDIES HAVE DEMONSTRATED THAT
     LOW LEVELS OF EXPOSURE TO ASBESTOS CAN CAUSE MESOTHELIOMA

        Several epidemiologic studies have demonstrated increases in the incidence of
mesothelioma associated with low asbestos exposure. The asbestos exposure estimates in these
articles were made retroactively and represent qualitative assessments of the risk since no
contemporaneous measurements were made of these mesothelioma victims.

       A large case-controlled epidemiological study in France attempted to quantify the
minimum dose of asbestos that will result in mesothelioma through epidemiology. 76 The study
demonstrated that "[a] significant excess of mesothelioma was observed far below the limits
adopted in most industrial countries during the 1980s." Iwatsubo, et al., Pleural Mesothelioma:
Dose-Response Relation at Low Levels of Asbestos Exposure in a French Population-based
Case-Control Study, Am J Epid 148(2):133-142 (1998). Iwatsubo and his colleagues calculated

76
  Epidemiology studies require an adequate size of participants in order to have enough “power” to detect an increase
in risk. Especially with a rare disease and low levels of exposure, a study will lack adequate power to detect an
increase in risk without an impossibly large number of participants. Especially with a signature disease, case reports
and biologic plausibility become important when analyzing low dose responses.

                                                         41
        Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 43 of 66



that cumulative intermittent exposures as low as 0.5 f/cc resulted in a four-fold increase in the risk
of mesothelioma with a 95% CI of 1.7-9.7. They further demonstrated that as the intensity of the
exposure increased, so did the risk. For continuous exposure resulting in a cumulative dose of
between 0.5 and 0.99 f/cc, the authors recorded a relative risk of 4.6 (95% CI 1.4-15.4). The authors
made the following points:

    •   Mesothelioma is a rare cancer that is mainly due to occupational or nonoccupational
        asbestos exposure. The background level is assumed to be as low as 1-2 per million
        inhabitants [per year]. (p. 133);
    •   This report is based on data collected in a hospital-based case-control study of pleural
        malignant mesothelioma (hereafter referred to as mesothelioma). (p. 134)
    •   This study, one of the larger population-based case-control studies published (24-37) sheds
        light on several important aspects of mesothelioma and asbestos. (p. 137)
    •   As far as we know, our study is the first conducted in a general population that uses a
        semiquantitative assessment of exposure to examine the dose-response relation between
        asbestos exposure and mesothelioma. (p. 137)
    •   Illgren and Browne considered whether a threshold exposure might exist and concluded
        that mesothelioma was unlikely in persons exposed for less than 5 f/ml-years. Our results
        indicate, however, that mesothelioma cases occurred below a cumulative exposure of 5
        f/ml-years and perhaps below 0.5 f/ml-years. (p. 141)
    •   We found a clear dose-response relation between cumulative exposure to asbestos and
        pleural mesothelioma in a population-based case-control study with retrospective
        assessment of exposure. A significant excess of mesothelioma was observed for levels of
        cumulative exposure that were probably far below the limits adopted in many industrial
        countries during the 1980s. (p. 141)

        Other researchers have also found a significantly increased risk of mesothelioma at
extremely low cumulative exposure levels. See Rodelsperger et al., Asbestos and Man-Made
Vitreous Fibers as Risk Factors for Diffuse Malignant Mesothelioma: Results From a German
Hospital-Based Case-Control Study, Am J Indus Med, 39: 262-275 (2001) (Odds ratio of 7.9 CI
2.1-30.0 for cumulative exposures of greater than 0.00 up to 0.15 f/cc-years and Odds ratio of 21.9
for cumulative exposures between 0.15 and 1.5 f/cc-years). Rodelsperger and his colleagues made
the following points:

•       Results. Exposure to asbestos shows the expected sharp gradient with an OR of about 45
        for a cumulative exposure> 1.5 fiber years (arithmetic mean 16 fiber years). A significant
        OR was calculated even/or the lowest exposure category"> 0 - <0.15 fiber years". (p. 262)
•       Conclusions. Despite a possible influence as a result of selection and information bias, our
        results confirm the previously reported observation of a distinct dose-response relationship
        even at levels of cumulative exposure below 1 fiber year. (p. 262)
•       A risk estimate based on accurate workplace measurements is not yet available.
        Nevertheless, it has recently been demonstrated that an increase of risk may occur even
        below a cumulative exposure of a few fiber years (fibers/mL x years) [Iwatsubo et al.,
        1998]. (p.263)
•       The ORs observed in our study fully support the well-established epidemiologic evidence
        for the carcinogenicity of asbestos with respect to mesothelioma. (p. 272)


                                                 42
       Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 44 of 66



•      A clear dose-response relationship is obtained even for these hospital controls and even for
       an exposure> 0.15-1.5 fiber years, there is a significantly increased OR of 3.2 (95% CI: 1.7-
       6.1). (p.272)
•      A further case-control analysis, based on lung tissue fiber concentrations in addition to the
       interview, yields similar ORs, if reference intervals and uppermost exposure intervals
       contain similar percentages of all cases. These results confirm the distinct dose-response
       relationship of the interview study even at a cumulative exposure below 1 fiber year. They
       clearly support the outcome of the French mesothelioma case-control study. (p.273)

        The abstract by Rolland, et al: Risk of pleural mesothelioma: A French population-
based case-control study (1998-2002), was presented at the IMIG Meeting, Friday, October 20,
2006. "A significant dose-response relationship was found between cumulative occupational
asbestos exposure and pleural mesothelioma, even for the lowest exposure category >0-0.07
fibres/mLyears (OR 2.8, 95% CI 1.7-4.7)."

        A recent case-control study by the French National Mesothelioma Surveillance Program
(PNSM) found “a clear dose-response relationship was observed between occupational asbestos
exposure and pleural mesothelioma (OR=4.0 (99% CI 1.9 to 8.3) for men exposed at less than 0.1
f/ml-year vs 67.0 (99% CI 25.6 to 175.1) for men exposed at more than 10 f/ml-year)…A higher
risk of pleural mesothelioma was observed in subjects non-occupationally exposed compared to
those never exposed…” Please see: Lacourt A, Gramond C, Rolland P, et al. Occupational and
non-occupational attributable risk of asbestos exposure for malignant pleural mesothelioma.
Thorax 2014;0:1-8. doi:10.1136/thoraxjnl-2013-203744.

        A chrysotile mine in Italy free of amphibole contamination had been found in 1990 to have
a moderately increased level of mesothelioma that included two (2) miners. Piolatto, et al., An
Update of Cancer Mortality Among Chrysotile Miners in Balangero, Northern Italy, Br J
Indus Med 47:810-814 (1990). After several more years of latency and expanding the scope of the
investigation to include lower exposed individuals, the total sky-rocketed to 27 cases, including
thirteen (13) non-miners including white collar only workers exposed as bystanders and five (5)
environmental cases. Although as is often the case quantitative exposure number ranges were not
possible to develop, these white collar and environmental only exposure cases point to the capacity
of chrysotile asbestos to induce mesotheliomas at low exposure levels. Mirabelli, et al., Excess of
mesotheliomas after exposure to chrysotile in Balangero, Italy, 65 Occup. Environ. Med. 815
(2008).

        Again, the asbestos exposures that Varney received for four years from repetitive
fabricating and removing asbestos gaskets and packing, and working around others who were also
polluting the atmosphere of the engine rooms where he worked by their own fabrication and
removal of asbestos gaskets and packing, were not low exposures–they were high occupational
exposures, thousands of times higher than background levels.

    SECONDARY EXPOSURE TO ASBESTOS FROM CONTAMINATED CLOTHING IS
       A CLEAR EXAMPLE OF HOW LOW LEVELS OF EXPOSURE CAN CAUSE
                            MESOTHELIOMA



                                                43
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 45 of 66



       Dozens of reports and studies have documented hundreds of instances where wives and
family members contracted mesothelioma from the work clothes, shoes, hair, and body of asbestos
workers who brought their occupational asbestos exposure home on their clothes. (See Quotations
and bibliography from my reliance list of mesothelioma cases from domestic exposure, Exhibit
2). In my personal experience at Riverside Hospital in Newport News, I have seen about four
dozen of these cases. I have concluded from my review of the exposure history of these family
members that they did not have any occupational exposure and that the contamination of clothing
from workers who used asbestos products constitutes a serious and real mesothelioma risk. I also
have examined the lung tissue of many of these victims and determined that the asbestos in their
lungs was comparable to occupational exposure of the workers themselves.

        The relevance of this information to the Varney case is that when Varney manipulated,
installed, and removed asbestos gaskets, packing, and thermal system insulation, he contaminated
his clothes with asbestos dust that he carried with him for the rest of the day, creating the possibility
of ongoing exposure even when he was not working. Also, to the extent that his father carried
home dust on his work clothes from asbestos-containing automotive friction materials (brakes and
clutches), that asbestos dust also contributed to Mr. Varney’s cumulative asbestos dose.

                   CHRYSOTILE IS A GENOTOXIC CARCINOGEN
               AND GENOTOXIC CARCINOGENS HAVE NO THRESHOLD

        Malignant transformation is a multi-stage process involving both direct and indirect actions
from asbestos fibers. In 2012 IARC published its research which concluded that chrysotile asbestos
is a genotoxic carcinogen. As a genotoxin, chrysotile asbestos is involved in both direct tumor
generation (initiation) and indirect tumor growth (promotion) in that it can both mutate genes that
lead to a cancerous tumor in the first place, and it can promote the growth of the tumor through
indirect means. Direct effects are related to the physical interaction of asbestos fibers with target
cells in the pleura or by the generation of free radicals and reactive oxygen species (ROS) on the
surface of fibers. Indirect effects are related to an inflammatory response to chrysotile fibers,
including the generation of ROS, cytokines, and other factors, which stimulate cell proliferation
and cause inflammation and suppression of the body’s immune response and ability to kill mutant
cells through apoptosis.

        The mechanisms of mesothelioma induction discussed throughout this report all point to
the fact that the cumulative dose greatly impacts immunity, and that all of the millions of fibers
making up even a short term “low” exposure that actually touch the cells of the exposed person
are eliciting some or all of the direct and indirect biological reactions cited above including
immune suppression, thereby setting the stage for the development of cancer via both initiation
and promotion. 77 Pages 587 and 598 of the Dail and Hammar textbook recite many of the major


77
  Id. especially at pp587-589; Lung Biology in Health and Disease, Vol 78, The Mesothelial Cell and
Mesothelioma, Executive Editor Claude Lenfant, Edited by Marie –Claude Jaurand and Jean Bignon (1994); Wu J,
Liu W, Koenig K, Idell S and Broaddus VC. Vitronectin adsorption to chrysotile asbestos increases fiber
phagocytosis and toxicity for mesothelial cells. Am J Physiol Lung Cell Mol Physiol, 2000:279:L916-
L923.http://www.ncbi.nlm.nih.gov/pubmed/11053028;


                                                     44
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 46 of 66



conclusions of that chapter concerning the causation of mesothelioma, both generally and in
specific individuals, and contain schematic demonstrations of the various cell reactions,
mechanisms, and progressions which lead to the development of mesothelioma from cumulative
asbestos exposure.

         I rely on the research of cell biology experts relating to the mesothelium, translocation of
fibers, transfection, and the carcinogenic effect of different fiber types upon mesothelial cells. The
relevance of these studies is that autopsy studies have shown that in human beings that were
exposed to various forms of asbestos, chrysotile fibers outnumber amphibole fibers in the parietal
pleura—the site of the tumor—even though amphibole asbestos fibers are more prevalent in the
lung where the tumor does not occur.

       All asbestos fibers, including chrysotile, have the ability to damage the DNA of cells by
entering the cell nuclei and causing changes to cell chromosomes. 78 This causes cells to mutate
and to eventually cause tumors. Asbestos fibers, including chrysotile, can also bind free DNA
outside of cells and carry it into cells by means of a process called transfection where the entering
DNA causes changes in the natural chromosomal DNA of the cells. These changes persist for
generations. All of the major types of asbestos fibers—chrysotile, amosite, crocidolite, and
tremolite—all mediate mutagenic transfection of human mesothelial cells.

       There is a consensus among current cancer researchers that virtually all cancers are caused
by mutations in the vicinity of specific cellular genes. Depending upon how they act in cells, these
genes are called either oncogenes or tumor-suppressor genes. Researchers have documented
various molecular mechanisms involving a process called homologous recombination through
which asbestos fibers in contact with DNA can damage genes in chromosomes. 79 80

         It is well accepted in the medical and scientific community that there is no safe level of
exposure to genotoxic carcinogens of which chrysotile is one. Other examples include radiation
for which no threshold can be found for carcinogenic responses to radiation. 81 Most animal
studies that seek to demonstrate a threshold for carcinogenic risk use small numbers of animals for
practical considerations but increase the dosage so that statistical significance can be found under
this constraint. Several very large animal studies involving thousands of animals were conducted
expressly for the purposes of looking for a “no effect level” (or threshold of exposure below which
the cancer would not occur) involving a genotoxic carcinogen (not asbestos). The clear conclusion
in all of these studies is that there was no threshold or minimum dose required to induce cancer if
the substance was genotoxic. These studies also came to another conclusion that was previously
shown by human epidemiological studies – that as the dose increases so does the risk of cancer. 82

78
    Wang NS, Jaurand MC, Magne L, Kheuang L, Pinchon MC, Bignon J. The interactions between asbestos
fibers and metaphase chromosomes of rat pleural mesothelial cells in culture. A scanning and transmission
electron microscopic study. Am J Pathol. 1987 Feb;126(2):343-9.
79
   Lezon-Geyda, K., Jaime, C.M., Godbold, J.H., Savransky, E.F., Hope, A., Kheiri, S.A., Dzmura, Z.M., Uehara, H.,
Johnson, E.M. and Fasy, T.M. (1996) Chrysotile asbestos fibers mediate homologous recombination in Rat2l
fibroblasts: implications for carcinogenesis. Mutation Res. 361, 113-120;
80
    Dail and Hammar, Pulmonary Pathology, 3rd ed. pp. 587-599 (2008)
81
    Health Risks From Exposure to Low Levels of Ionizing Radiation: BEIR VII – Phase 2 Committee to Assess
Health Risks from Exposure to Low Levels of Ionizing Radiation, National Research Council (2006). See also
82
   J Environ Pathol Toxicol.: Innovations in cancer risk assessment (ED01 study) Staffa, JA, Mehlman, MA).

                                                       45
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 47 of 66




The interactions between chrysotile asbestos fibers and metaphase chromosomes of
                          rat pleural mesothelial cells in culture


        In summary, it is my opinion, consistent with the opinion that is generally accepted by
scientists in scientific and research organizations and agencies that have studied the question,
including IARC, WHO, NCI, EPA, NIOSH, OSHA, Surgeon General, and the Helsinki
Conference that brief, intermittent, or “low dose” exposures to chrysotile asbestos can and do cause
mesothelioma in humans as a result of chrysotile’s genotoxicity.




                                                46
       Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 48 of 66




  THERE IS A MEDICAL CONSENSUS THAT NO COMPLETELY SAFE LEVEL OF
   ASBESTOS EXPOSURE HAS BEEN IDENTIFIED FOR MESOTHELIOMA RISK

        While theoretically possible, mesothelioma has not been proven to occur at levels at or
below normal ambient air concentrations. 83 But see Consensus Report, Asbestos asbestosis and
cancer: The Helsinki criteria for diagnosis and attribution, Scand J Work Environ Health,
23:311-16 (1997) (“very low background environmental exposures carry only an extremely low
risk”). See Pan XL, Day HW, Wang W, Beckett LA, Schenker MB. Residential Proximity to
Naturally Occurring Asbestos and Mesothelioma Risk in California. Am J Respir Crit Care
Med. 2005 Jun 23.

        There is a normal (very low) background/ambient level of asbestos exposure which exists
in the environment, and I do not believe that normal background/ambient levels of exposure cannot
be proven to cause mesothelioma by the method of comparative epidemiology. This is because in
order to prove a causal association in comparative epidemiology, an exposed person is compared
to an unexposed person. Since there is a background/ambient level of asbestos, there is technically
no unexposed population to compare to. In other words, no epidemiological evidence could ever
be established to support a causal relationship between background asbestos exposure and
mesothelioma because, by definition, everyone is exposed to background levels; and there could
never be a cohort of millions of people who were not exposed to background levels. As a general
proposition, all asbestos exposures are cumulative in their effect, but background asbestos
exposure is simply too low to make a significant or substantial contribution to the development of
mesothelioma; consequently, I do not consider normal background ambient air exposure to be a
significant factor in the development of mesothelioma.

        Nevertheless, it is generally accepted in the scientific community that there is no known
level of asbestos exposure significantly above ambient air levels, which has been shown not to
contribute to the development of mesothelioma.

        Mesothelioma is frequently seen in those with low levels of asbestos exposure. In
accordance with the generally accepted attribution criteria contained within the Consensus Report,
Asbestos, Asbestosis, and Cancer: The Helsinki criteria for diagnosis and attribution. Scan J.
Work Environ Health, 23:311-16 (1997), a documented history of brief or low level exposure is
sufficient to consider a mesothelioma as asbestos induced. 84

       The generally accepted scientific opinions that there is no safe threshold are based upon
looking at all available evidence: this includes epidemiology and exposures studies (see references

83
   Mesothelioma is a single indivisible injury or disease process caused by the cumulative asbestos exposure of an
individual. Due to individual susceptibility there is no way to determine from epidemiology or otherwise who will
get mesothelioma from a specific dose and who will not; instead the generally accepted view of the medical
community is that if someone gets the disease and if there is an identifiable significant exposure that is significantly
( at least several orders of magnitude ) above background levels it likely contributes to causation.
84
   The 1997 document was reaffirmed in slightly amended in ways not relevant to this discussion in 2015. Henrik
Wolff, et al., Consensus Report: Asbestos, Asbestosis, and cancer, the Helsinki Criteria for Diagnosis and
Attribution 2014: Recommendations, 41(1) Scand. J. Work Environ. Health 5 (2015).


                                                          47
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 49 of 66



and quotations listed below); the Mt. Sinai and Massachusetts General Hospital/Harvard
University autopsy studies 85 86; pathology/autopsy studies of the pleura; 87 and in vitro and in vivo
mechanistic studies 88 showing the high potency of all forms of commercial asbestos. I am in
agreement with this generally accepted position that there is no threshold of exposure to asbestos
significantly above background—in my opinion at least several orders of magnitude above
background—which is “safe” or that carries no risk of mesothelioma; I hold the generally accepted
opinion that all such significant exposures form part of the cumulative dose. But more importantly,
it is my opinion that the measured exposures from fabricating and removing gaskets are thousands
of times higher than background and, therefore, the regular and prolonged fabrication and removal
of asbestos gaskets is sufficient to cause mesothelioma without any other contribution.

        The “no threshold” concept is a generally accepted opinion in the scientific community for
all genotoxic carcinogens — especially with asbestos and mesothelioma as all available scientific
evidence shows that very low doses cause mesothelioma. As succinctly stated by Dr. John J.
Godleski, Professor of Pathology at Harvard Medical School and numerous other scientists and
scientific and regulatory bodies, “There is no known threshold limit for asbestos exposure below
which there is no risk of MM.” 89 90

        The proposition that there is no known safe level of exposure to asbestos and therefore no
safe threshold is generally accepted in the scientific community.

        In support of these conclusions, I rely on the following studies and documents:

A.      Biological Effects of Asbestos, Annals of the New York Academy of Sciences, Volume
        132, Art. 1, 1965 (C.G. Addingley (British Belting and Asbestos Ltd., Cleckheaton,
        England): “...We do not believe there is any safe limit. We have our ideas as to how low
        we can get and we are always striving to get right down to zero. We also have our ideas
        about the American limit of 5 million particles per cu. ft. as a safe limit. We know that
        there is no scientific basis for that limit whatever...”) John Wells (U.S. Rubber Co.,
        Newnan, Ga.): “...as far as a safe level of asbestos dust is concerned, our own conclusion


85
   Strauchen JA. Rarity of malignant mesothelioma prior to the widespread commercial introduction of
asbestos: the Mt. Sinai autopsy experience 1883-1910, Am J Ind Med. 2011 Jun;54(6):467-9.
86
   Mark EJ, Kradin RL. Pathological Recognition of Diffuse Malignant Mesothelioma of the Pleura, The
Significance of the Historical Perspective as Regards This Signal Tumor. Semin Diagn Pathol 2006
Feb:23(1):25-34); Mark EJ, Yokoi T. Absence of evidence for a significant background incidence of diffuse
malignant mesothelioma apart from asbestos exposure, Ann N Y Acad Sci. 1991 Dec 31; 643:196-204;
87
   Suzuki Y, Yuen SR, Ashley R. Short, thin asbestos fibers contribute to the development of human
malignant mesothelioma: pathological evidence. Int J Hyg Environ Health, 208 (3):201-10 (2005)
88
   See Roggli, Pulmonary Pathology, 2d edition, Chapter 10, (2004) Experimental Models of Asbestos Disease,
pp. 256-299
89
   Godleski JJ. Role of Asbestos in Malignant Pleural Mesothelioma, Thoracic Surgery Clinics, 14, (2004) at 479-
487.
90
   Also see Markowitz S. Asbestos-related lung cancer and malignant mesothelioma of the pleura: selected
current issues. Semin Respir Crit Care Med. 2015;36(3):334-46; and Ferrante D, Mirabelli D, Tunesi S, Terracini B,
Magnani C. Pleural mesothelioma and occupational and non-occupational asbestos exposure: a case-control
study with quantitative risk assessment. Occup Environ Med. 2015. For the proposition that cumulative exposures
drive risk even at low levels, also see the 2001, 2005, 2008 affidavits of Victor L. Roggli.

                                                       48
     Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 50 of 66



      in Hogansville, Ga., is that there is no safe level. The safe level is nil and anything above
      the safe level represents certain risk...”).

B.    Two Cases of Malignant Mesothelioma After Exposure to Asbestos, Paul Champion,
      American Review of Respiratory Disease, Volume 105, 1971 (“There is probably no really
      safe level of asbestos exposure....It is clear that only minor exposure is required for the
      development of malignant tumors...”).

C.    Mesothelioma Register 1967-1968, Greenberg and Davies, British Journal of Industrial
      Medicine, 1974, 91-104 (“In this study the briefest occupational exposure to asbestos
      associated with a mesothelial tumour was three weeks, but if asbestos was a cause of
      mesothelioma it cannot be assumed that lesser exposures are safe.”) (p. 103)

D.    Consumer Product Safety Commission. Ban of Consumer Patching Compounds
      containing Respirable Free-Form Asbestos. 16 CFR Ch 11, 1304.5 (1-1-97 Ed., source
      42 FR 63362) (“The Commission noted that in the scientific literature, there is general
      agreement that there is no known threshold level below which exposure to respirable free-
      form asbestos would be considered safe.”) .

E.    Malignant Mesothelioma with Minimal Asbestos Exposure, Chen and Mottet, Human
      Pathology, Volume 9, Number 3, May 1978 (“Estimation of the number of asbestos fibers
      in the lungs suggests the low level exposure and establishes that, for some individuals at
      least, slight exposure to asbestos can result in malignant mesothelioma.”) (p. 253).

F.    Workplace Exposure to Asbestos, Review and Recommendations, DHHS (NIOSH)
      Publication No. 81-103, NIOSH-OSHA Asbestos Work Group, April 1980 (“Available
      data show that the lower the exposure, the lower the risk of developing asbestosis and
      cancer. Excessive cancer risks, however, have been demonstrated at all fiber
      concentrations studied to date. Evaluation of all available human data provides no
      evidence for a threshold or for a “safe” level of asbestos exposure.”) (p. 3) (“Second, all
      levels of asbestos exposure studied to date have demonstrated asbestos-related disease, and
      a linear relationship appears to best describe the shape of the dose-response curve. These
      considerations led the committee to conclude that there is no level of exposure below which
      clinical effects do not occur. Third, the absence of a threshold is further indicated by the
      dramatic evidence of asbestos-related disease in members of asbestos-worker households
      and in persons living near asbestos-contaminated areas. These household and community
      contacts involved low level and/or intermittent casual exposure to asbestos. Studies of
      duration of exposure suggest that even at very short exposure periods (1 day to 3 months)
      significant disease can occur.”) (p. 3).

G.    Pleural mesothelioma and exposure to asbestos: evaluation from work histories and
      analysis of asbestos bodies in bronchoalveolar lavage fluid or lung tissue in 131
      patients,   C Pairon, E Orlowski, Y Iwatsubo, M A Billion-Galland, G Dufour, S
      Chammings, C Archambault, J Bignon, P Brochard, Occup Environ Med 1994; 51:244-
      249 (“Malignant mesothelioma has long been recognized as one of the most specific
      occupational cancers; epidemiological evidence has accumulated concerning the strong


                                               49
       Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 51 of 66



         association between exposure to asbestos and the outcome of an excess of mesotheliomas
         in various occupational groups.”) (p. 244) (“Our results showed that only a few patients
         with mesothelioma had experienced significant occupational exposure to asbestos...”) (p.
         247)

H.       Report to Congress on Worker’s Home Contamination Study Conducted Under the
         Workers’ Family Protection Act, U.S. Dept. of Health and Human Services, Public
         Health Service, Center for Disease Control and Prevention, National Institute for
         Occupational Safety and Health, (1995) (“Mesothelioma has occurred following short term
         asbestos exposures of only a few weeks, and can result from very low levels of exposure.”)
         (p. 7).

I.       The Riddle of Risk Assessment in Asbestos Carcinogenicity, Arthur Frank, MD, Ph.D.,
         Med Lav 1997; 88, 4; 333-338 (“There is no safe level of asbestos” I.J. Selikoff, MD,
         Third Wave Conference) (p. 333) (“There appear to be four main issues with regard to the
         carcinogenic risks of asbestos. The first is the question of a threshold, which clearly exists
         for the development of asbestosis, and most, but not all, agree that there is no safe level of
         exposure to asbestos, leading to the conclusion that there is no threshold for this
         carcinogenic substance, just as there does not appear to be a threshold for other
         carcinogens.”) (p. 335).

J.       Consensus Report 91 , Asbestos, Asbestosis, and Cancer: The Helsinki criteria for
         diagnosis and attribution. Scand. J. Work Environ. Health 1997 23:311-6 (1997)
         (“Mesothelioma can occur in cases with low asbestos exposure. However, very low
         background environmental exposures carry only an extremely low risk.”) (“An
         occupational history of brief or low-level exposure should be considered sufficient for
         mesothelioma to be designated as occupationally related.”).

K.       Mesothelioma: cases associated with non-occupational and low dose exposures,
         Hillerdal, Occup Environ Med 1999;56:505-513 (“There is no evidence of a threshold level
         below which there is no risk of mesothelioma. Low-level exposure more often than not
         contains peak concentrations which can be very high for short periods. There might exist
         a background level of mesothelioma occurring in the absence of exposure to asbestos, but
         there is no proof of this and this “natural level” is probably much lower than the 1-
         2/million/year which has been often cited.”) (p. 505) (“Most researchers agree that there is
         a positive dose-response curve for mesothelioma: the heavier the exposure to asbestos, the
         greater the risk.”) (p. 506).

91
   The Helsinki Consensus Report was published as a result of the International Expert Meeting on Asbestos,
Asbestosis and Cancer, which took place in Helsinki, Finland in January 1997. The meeting was held to discuss and
agree on state-of-the-art criteria for the diagnosis and attribution of asbestos-related diseases. It was attended by 19
participants from around the world, and the group was comprised of pathologists, radiologists, occupational and
pulmonary physicians, epidemiologists, toxicologists, industrial hygienists and clinical and laboratory scientists
specializing in tissue fiber analysis. Collectively, the group had published over 1000 papers on asbestos and asbestos-
related diseases. The participants decided to name the published report The Helsinki Criteria. This statement was
reaffirmed in 2014: Henrik Wolff, et al., Consensus Report: Asbestos, Asbestosis, and cancer, the Helsinki
Criteria for Diagnosis and Attribution 2014: Recommendations, 41(1) Scand. J. Work Environ. Health 5 (2015).


                                                          50
     Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 52 of 66




L.    The Quantitative Risks of Mesothelioma and Lung Cancer in Relation to Asbestos
      Exposure, John T. Hodgson and Andrew Darnton, Ann. Occup. Hyg, Vol 44, No. 8. pp.
      565-601, 2000 (“Some authors (Ilgren and Browne, 1991; Liddell, 1993) have argued for
      a mesothelioma threshold, or threshold-like behaviour of the dose-response. Such
      arguments are fraught with statistical and logical difficulties. The attempt (Ilgren and
      Browne, 1991) to deduce a ‘threshold’ by identifying the lowest estimated dose received
      by any observed case is a logical nonsense. .... Taking this evidence together we do not
      believe there is a good case for assuming any threshold for mesothelioma risk.”) (p. 583).

M.    European Communities - Measures Affecting Asbestos and Asbestos-Containing
      Products, Report of the Panel, World Trade Organization, WT/DS1135/R/ 18 September
      2000 (“The concept of the threshold of harmlessness is a biological and medical one: the
      aim is to establish whether biological effects are caused by chrysotile below a given level
      of exposure. There is thus no contradiction between the fact that it is scientifically accepted
      that there is no biological threshold of harmlessness and the fact that, nonetheless, an
      exposure limit is set at a certain level that can be achieved and easily measured for control
      purposes. The 1998 WHO report carried out under the International Programme on
      Chemical Safety states that, for chrysotile: “No threshold has been identified for
      carcinogenic risks”. This international authority thus confirms the conclusions of the
      INSERM report on this point.”) (p. 35).

N.    STATEMENT ON MALIGNANT MESOTHELIOMA IN THE UNITED
      KINGDOM, British Thoracic Society Standards of Care Committee, Thorax 2001;56:250-
      265 (“There is no evidence for a threshold dose of asbestos below which there is no risk.”)
      (p. 252).

O.    Pathology of Malignant Mesothelioma, edited by Francoise Galateau-Salle, Springer
      Science + Business Media, 2006 (“Substantial numbers of mesotheliomas are now seen as
      a consequence of nonoccupational exposures, including occasional ‘handyman’-type
      exposure, domestic exposure (e.g., from laundering asbestos-contaminated work clothes),
      and other types of occasional or non-occupational exposures. Mesothelioma has been
      reported to occur after brief low-level or indirect exposure.”).

P.    Expert Report of Douglas W. Henderson, re: Supplementary Report on Causation
      for Mrs. Frank Gregory Lansley, dated February 27, 2006 (“No lower threshold level
      of exposure to asbestos has been delineated below which there is no increase in the risk of
      mesothelioma, and most authorities approach causation of mesothelioma by asbestos from
      the perspective of a no-threshold model.”) (p. 3).

Q.    Position on Asbestos, World Health Organization, Letter from Susanne Weber-
      Mosdorf, Assistant Director-General, Sustainable Development and Health Environments,
      to Professor Joseph LaDou, dated May 5, 2006 (“...all types of asbestos cause asbestosis,
      mesothelioma and lung cancer;...there is no safe threshold level of exposure...”).




                                                51
       Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 53 of 66



R.      National Institute of Occupational Health and Safety (NIOSH) published nine cases in
        its report to Congress in 1976 of mesothelioma resulting from one day of exposure to
        asbestos. See Table III-2, Studies of Human Population Carcinogenicity.

S.      Dr. Irving Selikoff’s Textbook, Asbestos and Disease (1978) atpage 266 recited numerous
        studies where mesothelioma had occurred as a consequence of “virtually trivial,” or
        “peripheral exposure,” and “low exposure,” e.g. only two months.

        Elmes found that in only one-third of his cases was the exposure of the intensity
        that is usually associated with pulmonary fibrosis; in one-third the exposure was
        virtually trivial. (215) [Elmes, P.C., the epidemiology and clinical features of
        asbestosis and related diseases, Postgrad. Med. J. 42, 623 (1966)] Harries found
        that 53 out of 55 cases in the Royal Navy shipyards occurred in those who were
        only peripherally exposed, (318) [Harries, P.G., Experience with asbestos disease
        and its control in Great Britain’s naval dockyards. Environ. Res. 11, 261 (1976)]
        while Planteydt found that none of the cases seen from Dutch shipyards were
        directly exposed to asbestos. (575) [Planteydt, H.T. Mesothelioma and asbestos
        bodies in the sputum of workers in a shipyard. Poumon Coeur 5, 545 (1968)] Demy
        and Adler drew attention to one case in which the exposure was of only six months
        duration (185) [Demy, N.G. and Adler, H. Asbestosis and malignancy. Am. J.
        Roentgenol., Radium Ther. Nucl. Med. [N.S.] 100, 597 (1967)], while one of
        Newhouse’s cases had been exposed for only two months. (546) [Newhouse, M.L.,
        and Thompson, H. Mesothelioma of pleura and peritoneum following exposure to
        asbestos in the London area. Br. J. Ind. Med. 22, 261 (1965)] Other instances in
        which low exposure was sufficient were reported at the 1965 Conference organized
        by the New York Academy of Sciences. (221, 693, 759) [Elmes, P.C., and Wade,
        O.L. Relationship between exposure to asbestos and pleural malignancy in Belfast.
        Ann. N.Y. Acad. Sci. 132, 549 (1967); Sluis-Cremer, G.K. Asbestosis in South
        Africa—certain geographical and environmental consideration. Ann. N.Y. Acad.
        Sci. 132, 215 (1965); Vigliani E.C., Mottura G, and Maranzana P. Association of
        pulmonary tumors with asbestosis in Piedmont and Lombardy. Ann. N.Y. Acad.
        Sci. 132, 558 (1965)]


                      FIBER TYPES, POTENCY, AND MIXED EXPOSURE

        Although there is a broad consensus that chrysotile asbestos causes mesothelioma, it is
frequently argued that amphibole asbestos, i.e. amosite, crocidolite, or tremolite, are more potent.
There is, in fact, a significant controversy in the medical literature concerning the relative potency
of chrysotile versus amphibole asbestos. 92 This is an academic debate because 95% of the asbestos


92
  Some studies have found that the potency ratio between amphiboles and chrysotile is 1:1, i.e. that is, equal.
OSHA and the Landrigan and Nicholson study. Others have found that amphiboles are more potent by a factor of
10-15:1. Leigh & Robinson 14:1, Hodgson & Darnton 10:1, Henderson 15:1 (WTO, Helsinki). These potency ratios
are based upon a mega-analysis of a limited number of studies which explains the wide variation in the results and
also the unreliability of any specific numerical potency ratio.

                                                        52
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 54 of 66



imported into the United States was chrysotile, less than 3% of products was amosite, and only 2%
was crocidolite.

        The medical literature concerning exposure to mixes of different asbestos fiber types is
clear. A mixture of chrysotile and amphibole asbestos is more potent cause of mesothelioma than
exposure to pure chrysotile or pure amphibole. This fact has been pointed out in two significant
publications: The first by E.D. Acheson and M.J. Gardner 93 and the second Art Langer and Robert
Nolan. 94 Acheson found 4 cases of mesothelioma from chrysotile exposure only; 12 cases from
amosite only; and 61 cases where the exposure was to a mixture of amosite and chrysotile. Langer
reported similar results, as follows:

          Exposure to mixtures of asbestos fibres is more dangerous than exposure to a
          single type. These data allow re-examination of risk following exposure to
          mixed-fibres as compared with the risk following exposure to the commercial
          asbestos minerals alone. Mesothelioma occurred in four cases where chrysotile
          was the only asbestos fibre found as compared to seven cases where only a
          single amphibole asbestos fibre type was found. Mixed-fibre populations were
          associated with 22 of the 33 mesotheliomas. These numbers only roughly
          approximate the multiplicative model postulated by ACHESON and
          GARDNER [15].

        Churg’s pathology textbook has reported that workers who were only exposed to amosite
had a 4% death rate from mesothelioma. 95 The factories where that study was performed reported
that the exposure levels were very high, an average of 50 f/cc. 96 He also reported that the
mesothelioma death rate for pipecoverers who were exposed to a mixture of amosite and chrysotile
was close to 10%. 97 According to Nicholson and other industrial hygienists who have studied the
exposure of pipecoverers, their average exposure was 5-10 f/cc. 98 Churg has also reported that the
large number of mesotheliomas in Canadian chrysotile workers is due to the tremolite in Canadian
chrysotile, even though that tremolite was only approximately 1% of the asbestos fiber that the
workers breathed. 99 These studies support my opinion that mixtures of asbestos fibers are more
potent than exposure to a single fiber type. It is my opinion that the asbestos-containing products


93
   Acheson ED, Gardner MJ. Mesothelioma and exposure to mixtures of chrysotile and amphibole asbestos.
Arch Env Health 1979; 34: 240-242.
94
   Langer AM and Noland RP. Asbestos in the Lungs of Persons Exposed in the USA. Monaldi Arch Chest,
1998, 53: 2, 168-180.
95
   Thurlbeck and Churg, Pathology of the Lung, Second Edition, pp. 1083-1088, 1105-1106 (1995) Churg Table
Mixed Exposures/Relative Risk Chart (p. 1087).
96
   Seidman, Herbert, Selikoff, Irving J., and Gelb, Steven K., Mortality Experience of Amosite Asbestos Factory
Workers: Dose-Response Relationships 5 to 40 Years After Onset of Short-Term Work Exposure, American
Journal of Industrial Medicine, 10:479-514 (1986)
97
   Selikoff IJ, Hammond EC, and Seidman H. Mortality Experience of Insulation Workers in the United States
and Canada, 1943-1976. Annals New York Academy of Sciences (1979)
98
   Nicholson, W.J., et al., Direct and Indirect Occupational Exposure to Insulation Dusts in United States
Shipyards, Safety and Health in Shipbuilding and Ship Repairing, pp. 37-48 (1972)
99
   McDonald, JC and McDonald, AD, “Chrysotile, Tremolite and Carcinogenicity,” Annals of Occupational
Hygiene 41:699-705, (1997)


                                                      53
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 55 of 66



that were manufactured with Canadian chrysotile that was contaminated with tremolite were more
potent than pure chrysotile.


                                                SMOKING

       Cigarette smoking does not cause or contribute to cause mesothelioma, and cigarette
smoking did not cause or contribute to cause Varney’s mesothelioma. This opinion is universally
accepted in the medical community and supported by numerous studies. 100



    LITERATURE REVIEW RELATIVE TO ASBESTOS-CONTAINING GASKETS

Compilation MVA Articles
Anchor Packing Sheet Gasket      1993
Crane and Sepco Gaskets          1993
Crane Packing Materials          1993
John Crane Sheet Gaskets         1993
Chesterton Gasket                1994
Durable Gasket                   1994
Flexitallic Gasket               1994
Garlock Gasket                   1995
Close Examination of Crane and Garlock Sheet Gaskets                                  1998
Close Examination of Sheet Gaskets Including Garlock 900                              2003
Armstrong Gasket                 2007
Cranite Gasket                   2007
Durable Gasket                   2007
Garlock Packing Style 233        2007
Garlock 7228 Gasket              2007
John Crane Packing Style 804     2007
John Crane Packing               2007

Bremerton W, Liukonen L. Asbestos Exposure from Gasket Operations. Industrial Hygiene
Branch.Occupational and Environmental Health Service. Naval Regional Medical Center
May; 1978

Dear Customer Letter by Kurt Salomon October 20, 1986

Cheng R, McDermott H. Exposure to Asbestos from Asbestos Gaskets. Appl. Occup. Environ.
Hyg. 1991 6(7)

100
    Selikoff, IJ. Asbestos Disease in the United States 1918-1975 (p. 16); Becklake MR, Asbestos-Related
Diseases of the Lung and Other Organs: Their Epidemiology and Implications for clinical Practice, American
Review of Respiratory Disease, Vol. 114, pp. 187-227 (1976) (p. 194, references p. 222), p. 211; Selikoff IJ and
Lee. Asbestos and Disease (p. 279, reference pp. 498, 520) (1978); Selikoff and Hammond. Asbestos and
Smoking- JAMA, Aug. 3, 1979 Volume 242, No. 5 (p. 458, references pp. 458-459); Henderson, Shilkin, Whitaker,
Langlois. Malignant Mesothelioma-The Cancer Series (p. 7, reference p. 8).

                                                      54
     Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 56 of 66




McKinnery W, Moore R. Evaluation of Airborne Asbestos Fiber Levels During Removal and
Installation of Valve Gaskets and Packing. Am Ind Hyg Assoc J. 1992 53(8):531-532

Millette J, Mount M. A Study Determining Asbestos Fiber Release During the Removal of
Valve Packing. Appl Occup Environ Hyg. 1993 8(9) September

Millette J, Mount M. Releasability of Asbestos Fibers from Asbestos-Containing Gaskets EIA
Technical Journal, Fall 1995.

Millette JR, Mount MD, MVA: Report of Results: MVA 0765. Asbestos Fiber Release During
the Removal of a Sheet Gasket. January 27, 1994.

Millette J. Letter Regarding Asbestos Fiber Re-Suspension from Sweeping Following Gasket
Cutting / Report of Results. February 27, 1995

Millette, J. Letter Regarding Report of Results: MVA 1307. Test of Particle Releasability
of John Crane Gasket Material. May 25, 1995.

Spence S, Rocchi P. Exposure to Asbestos Fibres During Gasket Removal. Ann. Occup. Hyg.
1996 Vol. 40, No.5:583-588

Fowler D. Exposures to Asbestos Arising from Bandsawing Gasket Material.          Applied
Occupational and Environmental Hygiene. 2000 Vol 15(5), 404-408.

Boelter F, Crawford G. Airborne Fiber Exposure Assessment of Dry Asbestos-Containing
Gaskets and Packings Found in Intact Industrial and Maritime Fittings. 2002 AIHA Journal
63:732-740.

Affidavit of Matthew Carroll 03/05/2002

Longo W, Egeland W. Fiber Release During the Removal of Asbestos-Containing Gaskets:
A Work Practice Simulation. Applied Occupational and Environmental Hygiene 2002 Vol
17(1):55-62.

EPA: Report on the Peer Consultation Workshop to Discuss a Proposed Protocal to Assess
Asbestos-Related Risk Final Report May 30, 2003

Hatfield R, Longo W. Letter to the Editor: Asbestos Exposure from Gasket Removal. AIHA
Journal (64) September/October 2003.

John Crane Gasket and Packing Analysis, Material Analytical Services, Inc. 2006 June

Industrial Hygiene Department Asbestos Dust Study/Document




                                           55
     Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 57 of 66



Mangold C, Clark K. .An Exposure Study of Bystanders and Workers During the Installation
and Removal of Asbestos Gaskets and Packing. Journal of Occupational and Environmental
Hygiene 2006 3:87-98

NAVY Safety and Occupational Health (SOH) Program Manual for Forces Afloat. OPNAV
Instruction 5100.19E, Volume l.SOH and Major Hazard-Specific Programs. OPNAVINST
5100.19E 2007 May 30

Madl A, Clark K, Paustenbach D. Exposure to Airborne Asbestos During Removal and
Installation of Gaskets and Packings: A Review of Published and Unpublished Studies
Journal of Toxicology and Environmental Health. Part B, Critical Reviews. July 20, 2007

Removing Compressed Asbestos Fibre Gaskets and Asbestos Rope Seals. Health and Safety
Executive. 2006

Hubbard J, Longo W. Detection of Amphibole Asbestos in Chrysotile Sheet Gaskets

Millette J, Brown R. A Close Examination of the Surfaces of Asbestos Gasket Materials

Millette J. Asbestos Containing Sheet Gaskets and Packing



         LITERATURE REVIEW ON HOUSEHOLD / DOMESTIC EXPOSURE

Wagner JC, Sleggs CA, Marchand P Diffuse pleural mesothelioma and asbestos exposure in
the North Western Cape Province. Br J Ind Med. 1960 Oct;17:260-71. (Case 15 involved a
housewife who lived on a mine near Johannesburg and whose father was an asbestos miner).

Newhouse ML, Thompson Mesothelioma of pleura and peritoneum following exposure to
asbestos in the London area. Br J Ind Med. 1965 Oct;22(4):261-9. (Seven women and two men
with mesothelioma had relatives who worked with asbestos and brought the dust home);

Lieben J, Pistawka H. Mesothelioma and asbestos exposure. Arch Environ Health. 1967
Apr;14(4):559-63. (2 peritoneal and 1 pleural mesothelioma in individual with domestic exposure
to asbestos).

Heller RM, Janower ML, Weber AL. The radiological manifestations of malignant pleural
mesothelioma. Am J Roentgenol Radium Ther Nucl Med. 1970 Jan;108(1):53-9. (A woman
with mesothelioma whose exposure was obtained through washing her pipefitter husband's dusty
work clothes).

Champion P Two Cases of Malignant Mesothelioma after Exposure to Asbestos. American
Review of Respiratory Disease 1971 103(6):821-826. (One case of mesothelioma developed as a
result of domestic exposure from his father, a miner).



                                              56
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 58 of 66



McDonald AD, McDonald JC. Epidemiologic surveillance of mesothelioma in Canada. Can
Med Assoc J. 1973 Sep 1;109(5):359-62. (Four women and one man with mesothelioma had
domestic exposure to dusty clothing of an asbestos worker).

Greenberg M, Davies TA Mesothelioma register 1967-68. Br J Ind Med. 1974 Apr;31(2):91-
104. (13 cases of mesothelioma which had neighborhood, domestic or hobby exposures);

Lillington GA, Jamplis RW, Differding JR. Letter: Conjugal malignant mesothelioma. N Engl
J Med. 1974 Sep 12;291(11):583-4. (Malignant mesothelioma in a man and his wife - his exposure
to asbestos was industrial, and hers from washing his dusty clothes);

Letter dated Apr 9, 1976, Re: Comments of Johns-Manville Corporation with Respect to
Notice of the Proposed Rule Making. Occupational Exposure to Asbestos, in the Federal
Register.1975 Oct 9.

Comments of Johns-Manville Corporation To OSHA, April 1976, pages 10-11(household
exposure is greater in intensity than occupational exposure because the worker and his family are
subject to 24 hour exposure due to the reintrainment of asbestos fibers).

Anderson HA, Lilis R, Daum SM, Fischbein AS, Selikoff IJ. Household-contact asbestos
neoplastic risk. Ann N Y Acad Sci. 1976;271:311-23. (Reviews of epidemiologic studies
demonstrating that eleven countries have reported 37 cases of mesothelioma involving household
contact);

Arul JK, Holt PF. Mesothelioma Possibly Due to Environmental Exposure to Asbestos in
Childhood. Int. Arch. Occup. Environ. Hlth, 1977 Nov.9; 40(2):141-143.

Chen WJ, Mottet NK. Malignant Mesothelioma With Minimal Asbestos Exposure. Hum
Pathol 1978 May; 9(3): 253-258.

Vianna NJ, Polan AK Non-occupational exposure to asbestos and malignant mesothelioma in
females. Lancet. 1978 May 20;1(8073):1061-3. (10 women with mesothelioma that had
husbands and/or fathers who worked in asbestos related occupations). “there have been numerous
reports of this rare tumour in individuals exposed at home to dusty clothing” and that “[o]ur results
suggest that women run the risk of malignant mesothelioma not only if they work in asbestos-
related industries but also if they are indirectly exposed to environmental asbestos. The husband’s
occupation was clearly the most important risk factor….”

Li FP, Lokich J, Lapey J, Neptune WB, Wilkins EW Jr. Familial mesothelioma after intense
asbestos exposure at home. JAMA. 1978 Aug 4;240(5):467. (A report of pleural mesothelioma
in the wife and daughter of an asbestos handler suggesting that gross asbestos contamination of
the home can be a serious health hazard. The authors opine that the dosage of asbestos to induce
mesothelioma in susceptible persons may be low and hardly noticed.).

Anderson HA, Lilis R, Daum SM, Selikoff I J. Asbestosis Among Household Contacts of
Asbestos Factory Workers. Ann N Y Acad Sci. 1979: 330:387-99. (Household members of


                                                 57
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 59 of 66



asbestos factory workers in New Jersey were found to have a 26% prevalence of benign pleural
disease.)

McDonald AD Malignant mesothelioma in Quebec. Wagner, J.C. ed. “Biological Effect of
Mineral Fibers, IARC Sci Publ.1980;(30):673-80. (7 domestic exposure mesothelioma cases, 4
daughters and 2 sons of chrysotile miners or millers and a wife of an asbestos insulator).

Tagnon I, Blot WJ, Stroube RB, Day NE, Morris LE, Peace BB, Fraumeni JF Jr Mesothelioma
associated with the shipbuilding industry in coastal Virginia. Cancer Res. 1980
Nov;40(11):3875-9. (4 females diagnosed with mesothelioma whose husbands worked in the
shipbuilding industry)

Epler GR, Fitz Gerald MX, Gaensler EA, Carrington CB. Asbestos-related disease from
household exposure .Respiration. 1980;39(4):229-40. (Reports on four persons with asbestos-
related disease from household exposure, two of whom developed a mesothelioma from cleaning
their husbands’ work clothes.).

Kilburn KH, Lilis R, Anderson HA, Boylen CT, Einstein HE, Johnson SJ, Warshaw R.
Asbestos disease in family contacts of shipyard workers.           Am J Public Health. 1985
Jun;75(6):615-7. “Radiologic signs of pulmonary asbestos disease were found in 11.3 per cent of
274 wives of shipyard workers who were 20 or more years from initial hiring-on in shipyards in
Los Angeles County. Asbestosis was also found in 7.6 per cent of 79 sons and 2.1 per cent of 140
daughters of these workers.”

Kilburn KH, Warshaw R, Thornton JC. .Asbestos diseases and pulmonary symptoms and signs
in shipyard workers and their families in Los Angeles.              Arch Intern Med. 1986
Nov;146(11):2213-20. “Radiographic signs of asbestosis (using standard criteria international
Labor Office 1980) were found in 64% of 288 male SYW and 21% of 71 female SYW. After
excluding those with any occupational exposure to asbestos, asbestosis prevalence was 11% in
wives, 8% in sons, and 2% in daughters. Asbestos disease prevalence in workers and in wives
increased with the number of years from initial exposure.”

Sider L, Holland EA, Davis TM Jr, Cugell DW. Changes on radiographs of wives of workers
exposed to asbestos. Radiology. 1987 Sep;164(3):723-6. “Eighteen of these [93 wives studied]
(19.4%) demonstrated pleural changes consistent with asbestos exposure, including pleural plaque
(88.9%), diaphragm plaque (27.8%), pleural calcification (16.6%), and diffuse pleural thickening
(5.5%). In statistical correlation between the groups with normal and abnormal radiographs, the
only factor that proved significant was the year of first exposure (the duration of the latent period).
Finally, radiographs of the husbands were compared for 17 of the 18 wives with radiographic
abnormalities. Fourteen of the husbands (82%) demonstrated more severe radiographic changes
than their wives.”

Hammar SP, Bockus D, Remington F, Freidman S, LaZerte G Familial mesothelioma: a report
of two families.   Hum Pathol. 1989 Feb;20(2):107-12. (A mother and daughter with
mesothelioma who were probably exposed to asbestos that had contaminated the clothing of their



                                                  58
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 60 of 66



husband and father; and a brother and sister with mesothelioma who were probably exposed to
asbestos by their father).

Huncharek M, Capotorto JV, Muscat J. Domestic asbestos exposure, lung fibre burden, and
pleural mesothelioma in a housewife. Br J Ind Med. 1989 May;46(5):354-5. (Report on a diffuse
mesothelioma in a wife of a shipyard machinest with quantative evidence of substantial lung
asbestos fiber burden from domestic contact (1 gram dry lung tissue = 2.5 million chrysotile,
800,000 amosite/crocidolite, and 3.2 million tremolite)

Joubert L, Seidman H, Selikoff IJ. Mortality experience of family contacts of asbestos factory
workers Ann N Y Acad Sci. 1991 Dec 31;643:416-8.

Roggli VL, Longo WE. Mineral fiber content of lung tissue in patients with environmental
exposures: household contacts vs. building occupants. Ann N Y Acad Sci. 1991 Dec
31;643:511-8. (Study of six household contacts of asbestos workers indicate that these individuals
often have pulmonary asbestos concentrations similar to some occupationally exposed
individuals).

Dodoli D, Del Nevo M, Fiumalbi C, Iaia TE, Cristaudo A, Comba P, Viti C, Battista G.
Environmental household exposures to asbestos and occurrence of pleural mesothelioma.
Am J Ind Med 1992;21(5):681-7 (Out of 262 patients with mesothelioma, 13 cases were found in
women who had washed the work clothes of their relatives at home. Six additional cases might be
explained by the installation of fireproof or non-conductive materials in the domestic environment
).

Newhouse ML, Thompson H, Mesothelioma of Pleura and Peritoneum Following Exposure to
Asbestos in the London Area 1965. Br. J Ind Med 1993 Sep; 50(9):769-78

Roguin A, Ben-Shahar M, Ben-Dror G, Cohen I, Hazani E. Malignant mesothelioma in families
of asbestos workers. Harefuah, 1994 Jun 15;126(12):702-4, 764. “We report 2 cases of pleural
mesothelioma in families of asbestos workers. In both cases the laundering of work clothes was
done at home. The first was a 33-year-old man; during his childhood his father worked with
asbestos boards for 5 years. The second was a 76-year-old woman whose husband worked in an
asbestos factory for 32 years, up to 18 years before diagnosis.”).

Schneider J, Woitowitz HJ: Asbestos-related mesotheliomas in housewives from indoor air
pollution [in German]. Zentralbl Hyg Umweltmed 196:495-503, 1995). (An Italian study noted
that family members of asbestos workers were at higher risk of developing malignant
mesothelioma with increased standardized mortality ratio for pleural cancer 21 observed v 1.2
expected; standardized mortality ratio = 18.00; 95% CI, 11.14 to 27.52).

Schneider J, Grossgarten K, Woitowitz HJ. Fatal pleural mesothelioma diseases caused by
familial household contacts with asbestos fiber dust. [Article in German]. Pneumologie. 1995
Feb;49(2):55-9. “The case histories of a family are described where 3 out of 4 developed asbestos-
related diseases. Only the husband had direct occupational exposure handling blue-asbestos
materials while working in a producing insulating factory in 1950-59. He died of pulmonary


                                               59
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 61 of 66



asbestosis as an occupational disease. His wife and his son died of asbestos related mesothelioma.
Detailed exposure history revealed exposure to asbestos by laundering her husband's contaminated
working clothes. His son was exposed to asbestos during childhood by helping his mother
laundering the father's working clothes and in addition by visiting his father's working place
regularly. The significance of nonoccupational exposure to asbestos is emphasized as a causative
factor in the development of malignant mesothelioma.”.

Schneider J, Straif K, Woitowitz HJ. Pleural mesothelioma and household asbestos exposure.
Rev Environ Health. 1996 Jan-Jun;11(1-2):65-70. (6 mesothelioma cases - five wives and one son
of asbestos-industry workers with no history of occupational asbestos exposure. In five women, a
causal relation was established between the fatal disease and inhalation of asbestos fibers while
cleaning the contaminated work-clothes and shoes of their husbands at home. The son had also
been exposed to asbestos throughout his childhood during daily visits with his father at the
workplace.)

Hillerdal G Mesothelioma: cases associated with non-occupational and low dose exposures.
Occup Environ Med. 1999 Aug;56(8):505-13. (Review article stating that fiber concentrations in
domestic exposure might in fact be as high as in occupational exposure. Brushing clothes might
give peaks of exposure greater than 100 fibers per ml and ordinary vacuum cleaning is not effective
in removing asbestos fibers, which can remain for years in the house and be airborne again
whenever disturbed);

Bourdès V, Boffetta P, Pisani P. Environmental Exposure to Asbestos and Risk of Pleural
Mesothelioma: Review and Meta-Analysis. Eur J Epidemiology 2000 May; 16(5):411-7.
(Meta-analysis based upon eight relevant studies demonstrated a relative risk of pleural
mesothelioma for household exposure ranging between 4.0 and 23.7, and the summary risk
estimate of 8.1 at a 95% Confidence level with a CI of 5.3 to 12. Also, radiographic asbestosis
was found in 11.3% of the wives of shipyard workers with mesothelioma.));

Magnani C, Agudo A, González CA, Andrion A, Calleja A, Chellini E, Dalmasso P, Escolar A,
Hernandez S, Ivaldi C, Mirabelli D, Ramirez J, Turuguet D, Usel M, Terracini B Multicentric
study on malignant pleural mesothelioma and non-occupational exposure to asbestos. Br J
Cancer. 2000 Jul;83(1):104-11. (The largest case series of second-hand exposure consists of 32
patients over 15 years. Relationships were wife, daughter, son and others. Occupations of the
workers included shipyard, insulator, and others. Of the 27 pleural cases, 13 were epithelial, five
were fibrous, three were biphasic, and six were not specified; of the five peritoneal cases, four
were epithelial and one was fibrous. Latency was greater than 40 years in 27 cases; six cases were
age 40 to 49 years and 17 were 60 years or older. In contrast to the long latency period reported
in above study, an aggressive course with a short latency period in three bystander cases has been
reported. Moderate or high probability of domestic exposure was associated with an increased
risk adjusted by age and sex: odds ratio (OR) 4.81, 95% confidence interval (CI) 1.8-13.1)

Magnani C, Dalmasso P, Biggeri A, Ivaldi C, Mirabelli D, Terracini B. Increased risk of
malignant mesothelioma of the pleura after residential or domestic exposure to asbestos: a
case-control study in Casale Monferrato, Italy. Environ Health Perspect 2001 Sep;109(9):915-
9. (Study investigated environmental and domestic asbestos exposure in the city where the largest


                                                60
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 62 of 66



Italian asbestos cement (AC) factory was located. Twenty-three cases and 20 controls lived with
an AC worker [odds ratio (OR) = 4.5; 95% confidence interval (CI), 1.8-11.1)]. The risk was higher
for the offspring of AC workers (OR = 7.4; 95% CI, 1.9-28.1).

Roggli VL, Sharma A, Butnor KJ, Sporn T, Vollmer RT. Malignant mesothelioma and
occupational exposure to asbestos: a clinicopathological correlation of 1445 cases. Ultrastruct
Pathol. 2002 Mar-Apr;26(2):55-65. (The median asbestos body count of household contacts (130
AB/g) was of the same order of magnitude as construction workers (190 AB/g). Hence, household
contacts have tissue asbestos burdens that are on average equivalent to mild to moderate
occupational exposures. Wives tended to have higher lung burdens than daughters or sons);

Dodson RF, O’Sullivan M, Brooks DR, Hammar SP Quantitative Analysis of Asbestos Burden
in Women with Mesothelioma. Am J Indus Med 2003 Feb ; 43(2): 188-195

Miller A. Mesothelioma in household members of asbestos-exposed workers: 32 United States
cases since 1990. Am J Ind Med. 2005 May;47(5):458-62. (Mesothelioma in household members
of asbestos-exposed workers: 32 United States cases since 1990.)

Goldberg M, Luce D.          Can exposure to very low levels of asbestos induce pleural
mesothelioma? Am J Respir Crit Care Med. 2005 Oct 15;172(8):939-40. “Persons can be
exposed to asbestos in different nonoccupational circumstances: living with asbestos workers, with
regular exposure to soiled work clothes brought home; [etc]”

Ampleford EJ, Ohar J. Mesothelioma: You do not have to work for it. Diagn Cytopathol
35:774-777, 2007. “Asbestos exposure induced mesothelioma does not require an 'occupational'
type of exposure. Bystander exposures may result in earlier age of disease onset and more
aggressive disease progression as described in the following 3 case reports.”

Ferrante D, Bertolotti M, Todesco A, Mirabelli D, Terracini B, Magnani C. Cancer mortality
and incidence of mesothelioma in a cohort of wives of asbestos workers in Casale Monferrato,
Italy. Environ Health Perspect. 2007 Oct;115(10):1401-5. (In a multicenter report, moderate or
high probability of domestic exposure was associated with an increased risk of developing MPM
in cases without evidence of occupational exposure to asbestos. This corresponded to three
situations: cleaning asbestos-contaminated clothes, handling asbestos material, and being in the
presence of asbestos material susceptible to damage.)

Peretz A, Van Hee VC, Kramer MR, Pitlik S, Keifer MC. Case Report: Pleural plaques related
to “take-home” exposure to asbestos: An international case series. International Journal of
General Medicine 2008:1 15–20. (Discusses medical evaluation of family members who had
household contact with asbestos brought home by other family members with occupational
exposures. Two of the four children of an asbestos cement debagger and two children of a pipe
lagger in a naval shipyard manifested benign pleural disease without parenchymal disease, despite
the children themselves having no occupational exposure to asbestos.)

Patel AV, Bogner PN, Klippenstein D, Ramnath N. Malignant pleural mesothelioma after
household exposure to asbestos.       J Clin Oncol. 2008 Nov 20;26(33):5480-3. doi:


                                               61
      Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 63 of 66



10.1200/JCO.2008.18.8268. Epub 2008 Oct 27. (2 female mesothelioma patients who developed
mesothelioma from second hand asbestos exposure through their husbands) “…[i]nterestingly,
housewives had the second highest mortality rate (6.8%) after managers and administrators (7.6%)
in 1999.” “There is a clear link between exposure to asbestos and MPM [malignant pleural
mesothelioma].”

Patel et al., op cit, at p. 5481 (citing National Institute of Occupational Safety and Health:
Work-Related Lung Disease (WoRLD) Surveillance System: Malignant Mesothelioma, 2003.
“A report from Germany reported five cases of MPM in housewives, which were attributed to
inhalative household contact with asbestos…causal relationship between the fatal disease and the
inhalative household contact with asbestos was established based on the cleaning of asbestos
contaminated workclothes of the husbands.”

Rake C, Gilham C, Hatch J, Darnton A, Hodgson J, Peto J. Occupational, domestic and
environmental mesothelioma risks in the British population: a case-control study. Br J
Cancer. 2009 Apr 7;100(7):1175-83. doi: 10.1038/sj.bjc.6604879. Epub 2009 Mar 3.

Egilman D. Fiber types, asbestos potency, and environmental causation: a peer review of
published work and legal and regulatory scientific testimony. Int J Occup Environ Health.
2009 Apr-Jun;15(2):202-28. (38 women with mesothelioma from the Newport News Shipyard
area - 82% were exposed via their spouses and 21% via their father or both their father and spouse).
Most of these cases originated from the Hampton Roads area, and were diagnosed, treated, or at
least reviewed here at Riverside Regional Medical Center, Newport News, Virginia.

Langhoff MD, Kragh-Thomsen MB, Stanislaus S, Weinreich UM. Almost half of women with
malignant mesothelioma were exposed to asbestos at home through their husbands or sons.
Dan Med J. 2014 Sep;61(9):A4902.

Lacourt A, Gramond C, Rolland P, Ducamp S, Audignon S, Astoul P, Chamming's S, Gilg Soit
Ilg A, Rinaldo M, Raherison C, Galateau-Salle F, Imbernon E, Pairon JC, Goldberg M, Brochard
P. Occupational and non-occupational attributable risk of asbestos exposure for malignant
pleural mesothelioma. Thorax. 2014 Jun;69(6):532-9. doi: 10.1136/thoraxjnl-2013-203744.
Epub 2014 Feb 7.

Ferrante D, Mirabelli D, Tunesi S, Terracini B, Magnani C. Pleural mesothelioma and
occupational and non-occupational asbestos exposure: a case-control study with quantitative
risk assessment. Occup Environ Med. 2016 Mar;73(3):147-53. doi: 10.1136/oemed-2015-
102803. Epub 2015 Aug 11.

D' Agostin F, de Michieli P, Negro C. Pleural mesothelioma in household members of
asbestos-exposed workers in Friuli Venezia Giulia, Italy. Int J Occup Med Environ Health.
2017 May 8;30(3):419-431. doi: 10.13075/ijomeh.1896.00890. Epub 2017 Mar 20.

Marsh GM et al. Non-occupational exposure to asbestos and risk of pleural mesothelioma:
review and meta-analysis.       Occup Environ Med. 2017 Nov;74(11):838-846. doi:
10.1136/oemed-2017-104383. Epub 2017 Sep 21.


                                                62
       Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 64 of 66




             THE “ONE FIBER” OR EVERY FIBER THEORY OF CAUSATION
                        IS INVALID AND IS NOT MY OPINION

        The theory that exposure one fiber of asbestos or a small number of fibers can either cause
mesothelioma or be a substantial contributing factor to the causation of mesothelioma is
nonsense. 101 It is nonsense because no such exposure occurs in reality; and if it did occur, it could
not possibly either cause or substantially contribute to the development of mesothelioma.
Consequently, any defense attorney who mischaracterizes my causation opinions as the “single
fiber” or “every exposure” theory, is mistaken and misrepresents my opinion.

        I do not believe that exposure to a single asbestos fiber can cause mesothelioma or any
other asbestos-related disease. Rather, it is my opinion that significant, repetitive occupational
exposures to asbestos that are at least several orders of magnitude greater than background ambient
air exposure levels, and which occur over a significant duration of time in close proximity to the
worker contribute to cause mesothelioma. In these circumstances, large numbers of asbestos fibers
will translocate to the pleura. In each individual case, the repetitive exposures of the mesothelioma
victim to specific products in specific ways over a defined duration of time is a qualitative
assessment that requires me to understand the nature and extent of an individual’s exposure prior
to reaching any conclusion about whether those exposures contributed to the disease, whether
those exposures were a substantial contributing factor to the disease, or whether those exposures
could have caused the disease by themselves.

         In determining the relative contribution of any exposures to asbestos above background
levels, it is important to consider a number of factors, including: the nature of exposure, the level
of exposure and the duration of exposure, whether a product releases significant respirable asbestos
fibers during its intended use, the approximate percentage of asbestos in the product (asbestos
gasket material is composed of 60-80% of chrysotile asbestos), the level of exposure, whether a
person was close to or far from the source of fiber release, how frequently the exposure took place
and how long the exposure lasted, whether engineering or other methods of dust control were in
place, and whether respiratory protection was used. The total cumulative amount of exposure
should also be considered when evaluating the significance of a given subset of exposure.

        It is my opinion that exposure to any type of asbestos fibers (chrysotile, amosite,
crocidolite, tremolite, actinolite) that is clearly and significantly above background level, e.g.
several orders of magnitude above background level, contributes significantly to the dose and
resulting disease. Every exposure that contributes to mesothelioma is not a substantial contributing
factor to the development of the disease. Some exposure may contribute but, nevertheless, be
minimal. Evaluation of the causation of mesothelioma in individual cases requires a qualitative
assessment of the occupational, paraoccupational, or environmental exposures that preceded the
diagnosis of mesothelioma.


101
   Seaton A., One fibre or many; what causes mesothelioma? Thorax, 57 (2): 186-7 (February 2002) (This article
explains that mesothelioma is caused by a dose response from millions of asbestos fibers (not one fiber or one cell)
and suggests that the one fiber theory is a creature of the imagination of “clever lawyers.”

                                                        63
          Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 65 of 66



        While I utilize a linear dose response model for risk assessment that has been used by
OSHA, NIOSH and other governmental entities for more than two decades, I do not rely on
methodologies of "case study" or "downward dose effect extrapolations" to reach my opinion that
Mr. Varney’s mesothelioma was caused by his total and cumulative exposure to asbestos above
background levels. To the contrary, I rely upon the methodology of attribution espoused in the
Consensus Report, Asbestos, Asbestosis, and Cancer: The Helsinki criteria for diagnosis and
attribution, Scan J. Work Environ Health, 23:311-6 (1997), in addition to the factual evidence of
Mr. Varney’s repeated exposures to asbestos-containing gaskets, packing, and thermal system
insulation, repetitively, over extended periods of time, factual evidence of his use of ineffective
respiratory protective masks for several months, other items I have reviewed including the medical
and scientific literature cited, and my own extensive experience with mesothelioma cases.

      DONALD VARNEY’S MESOTHELIOMA WAS CAUSED BY HIS CUMULATIVE
       EXPOSURE TO ASBESTOS ABOVE BACKGROUND LEVELS OF EXPOSURE

        It is my opinion that the risk of developing mesothelioma is a dose-response process, and
that the mesothelioma is the cumulative result of the exposures to asbestos that a person receives;
this does not include trivial exposures. In my opinion, it is the total dose of respirable 102 asbestos
that the mesothelioma victim breathes which is the cause of the disease. Malignant mesotheliomas
(like other diseases induced by toxic exposure) are, in general, dose response diseases: each
exposure to respirable asbestos-containing dust from the use of asbestos-containing products
clearly above background levels (several orders of magnitude), has been shown to contribute to
the dose of asbestos fibers that causes diffuse malignant mesothelioma including pleural
mesothelioma. Every exposure that contributes to the total dose is not necessarily significant and
is not necessarily a substantial contributing factor. In this case, the contributory exposures were
high and repetitive exposures over a long period of time. These exposures are clearly substantial
contributing factors to Varney’s mesothelioma.

        The methodology employed in reaching my opinions in this case is the same as what other
medical experts in my field asked to opine on the same or similar facts would employ. I followed
the same method of tumor diagnosis as I would in a non-litigation setting. This method and each
of the opinions I have expressed are not novel or unique but are in fact generally accepted in the
scientific community.

      As previously explained in the Methodology portion of this report, in evaluating the
medical significance of component exposures, I consider the following points:

      -    Are they real exposures? Documented, witnessed, or inevitable given the circumstances.
      -    Are they significantly above normal background ambient air levels?
      -    How are the exposure levels known? Either visible dusts or measurement (actual or
           simulated).
      -    Are the exposures repetitive? Better yet, routine and regular.

102
   Respirable fibers are generally considered those to have a diameter of three microns or less. There is considerable
variability of the diameter range below three microns and both short and long fibers meeting that diameter requirement
can be inhaled deeply into the lungs. For ease of counting purposes (methodology), OSHA only requires counting of
fibers greater than five microns in length.

                                                         64
        Case 3:18-cv-05105-RJB Document 231-28 Filed 02/11/19 Page 66 of 66



    -    The risk or rate of mesothelioma is a dose-response function. High component dose, high
         component risk; low component dose, low component risk.
    -    The exposures should have a reasonable latency period (i.e., 10 years or more by Helsinki
         criteria).

        Based upon the information contained throughout this report, I have concluded that
Varney’s occupational exposure to asbestos dust and fibers from the installation, manipulation,
and removal of asbestos-containing gaskets, packing and thermal insulation were repetitive,
routine, and regular.

        All of the exposures that Varney received occurred more than ten years prior to the date
of his diagnosis of mesothelioma. The latency period in this case is over 50 years, which is not
unusual since latency periods can be as long as 70 years.

         I conclude with a reasonable degree of medical certainty that Varney's mesothelioma was
 caused by the cumulative effect of all of the asbestos exposures that he received as a marine
 mechanic installing, removing, and manipulating asbestos-containing gaskets, packing, and
 thermal insulation. The exposures as described above are high, prolonged, and repetitive, and
 they are thousands of times higher than background levels. In my opinion, with a reasonable
 degree of medical certainty, this cumulative exposure is sufficient to have caused this
 mesothelioma regardless of whether the exposure was to 100% chrysotile or to a mixture of
 chrysotile and amphibole. Chrysotile asbestos is a genotoxic carcinogen and can cause
 mesothelioma from brief or low exposures. In this case, it is my opinion with a reasonable degree
 of medical certainty that Varney's exposures were neither brief nor low- they were high.
 Exposures to asbestos for as brief as one or two days have been reported to cause mesothelioma
 in susceptible people. Nine such cases were reported in the NIOSH criteria document in 1976,
 and recent OSHA documents have again repeated the generally accepted fact that several days
 of significant exposure to asbestos can cause mesothelioma. Genotoxic carcinogens have no
 threshold; however, this is not a case concerning minimal exposures to asbestos as a potential
 cause of mesothelioma. Varney’s exposures to asbestos were repetitive, routine, prolonged, and
 high.

         The opinions I have reached are based on my review of the evidence of exposure in this
 case, the medical and scientific literature cited herein concerning asbestos exposure and disease,
 the available studies concerning fiber release, epidemiologic studies which correlate levels of
 exposure with disease, and my knowledge, skill, experience and training as a physician who has
 specialized in asbestos diseases for three decades.

         I reserve the right to rely on the reports and testimony of the plaintiff s other experts in
 this case. I also reserve the right to supplement or amend this report as additional information
 becomes known to me.

                                                                 __________________________
                                                                    John C. Maddox, MD     .
Signed by me this 31th day of January, 2019


                                                 65
